Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 1 of 22



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                              1:18-CV-24227-CMA-Altonaga

   JASON MILLER,                          )
                                          )
                       Plaintiff,         )
                                          )
        vs.                               )
                                          )
   GIZMODO MEDIA GROUP, LLC,              )
   a Delaware Corporation, KATHERINE      )
   KRUEGER,    individually, and WILL     )
   MENAKER, individually,                 )
                                          )
                       Defendants.        )

           DEFENDANTS’ MOTION TO EXCLUDE EXPERT OPINIONS OF
       CRAIG KRONENBERGER UNDER FED. R. CIV. P. 37 AND FED. R. EVID. 702
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 2 of 22



           Pursuant to Fed. R. Civ. P. 37 and Fed. R. Evid. 702, as well as Daubert v. Merrell Dow
   Pharmaceuticals, Inc., 509 U.S. 578 (1993), Defendants, GIZMODO MEDIA GROUP, LLC
   and KATHERINE KRUEGER (together, “Defendants”), move to exclude the expert testimony
   and opinions of Miller’s expert Craig Kronenberger, and state:
                                              BACKGROUND
           This libel action arises out of Defendants’ September 21, 2018 article reporting on a court
   document filed by non-party Arlene Delgado (“Delgado”) in her ongoing family court battle with
   Plaintiff Jason Miller (“Miller”) (“the Article”). Miller claims the Article damaged his reputation
   and retained Craig Kronenberger (“Kronenberger”) as an expert, who prepared a report. See
   Expert Report of Craig Kronenberger (“Report”), attached hereto as Exhibit A.
           Kronenberger offers two “expert” opinions in his Report: (1) “the publication,
   republication, and distribution of the Article across news outlets and social media caused
   significant negative impact on the reputation of Miller;” and (2) “the cost of the reasonable and
   necessary efforts to begin to repair Miller’s reputation and correct the defamatory narrative
   disseminated about him are $63,372,471.65.” Report at 4, 5. The Report and Kronenberger’s
   opinions should be excluded for two independent reasons.
           First, by not revealing the actual methodology used to reach both of these opinions,
   Kronenberger failed to comply with the requirements of Fed. R. Civ. P. 26, which mandates that
   an expert provide “a complete statement of all opinions the witness will express and the basis
   and reasons for them.” Fed. R. Civ. P. 26(a)(2) (emphasis added). As a result, pursuant to Fed.
   R. Civ. P. 37, this Court should exclude Kronenberger’s opinions. See Fed. R. Civ. P. 37(c)(1)
   (“[i]f a party fails to provide information . . . as required by Rule 26(a) . . . the party is not
   allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a
   trial, unless the failure was substantially justified or is harmless.”).
           Second, Kronenberger’s Report independently fails because it falls far short of the
   standard of admissibility under Daubert. To the degree the methodology is actually known, and
   it is not, it is clear from the Report that Kronenberger’s methodology is unreliable and is rife
   with assumptions, not hard data. Most troubling, Kronenberger artificially limited his search of
   online reports so that it excluded the time period during which other events affecting Miller’s
   reputation were publicly reported – e.g., his visit to a strip club, affair with Delgado, his demands
   for an abortion, the fact that Delgado was pregnant at the same time his wife was pregnant, and

                                                       1
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 3 of 22



   his exit from the Trump White House. As a result, the Report’s causation analysis has no
   foundation because it excludes any assessment of Miller’s pre-Article reputation and any
   comparison of that reputation with Miller’s post-Article reputation. Accordingly,
   Kronenberger’s “expert” opinion places a $63 million sticker price on repairing a reputation that
   was already severely damaged well before the Article rather than addressing damage caused, if
   any, by the new allegations contained in the Supplement. Further, the Report relies on unreliable
   sources, engages in rank speculation and expresses opinions that are confusing, misleading and
   unhelpful. At bottom, the Report is unfounded, will prejudice Defendants and should be rejected.
                                      MEMORANDUM OF LAW
     I.   Kronenberger’s Report Fails to Comply with Federal Rule 26
              a. Requirements of Fed. R. Civ. P. 26(a)(2)
          The law is clear. Fed. R. Civ. P. 26 requires expert disclosures to include “a complete
   statement of all opinions the witness will express and the basis and reasons for them[.]” Fed. R.
   Civ. P. 26(a)(2)(B)(i). This Rule is intended to provide opposing parties “‘reasonable opportunity
   to prepare for effective cross examination and perhaps arrange for expert testimony from other
   witnesses,’” including rebuttal experts. Reese v. Herbert, 527 F.3d 1253, 1265 (11th Cir. 2008)
   (quoting Sherrod v. Lingle, 223 F. 3d 605, 613 (7th Cir. 2000)).
          “An expert report is deemed adequate when it is ‘sufficiently complete, detailed and in
   compliance with the Rules so that surprise is eliminated, unnecessary depositions are avoided,
   and costs are reduced.’” Brown v. NCL (Bah.) Ltd., 190 F. Supp. 3d 1136, 1141 (S.D. Fla. 2016)
   (quoting Abdulla v. Klosinski, 898 F. Supp. 2d 1348, 1357 (S.D. Ga. 2012)). Conclusory
   contentions are not sufficient. An expert report is only complete when it “include[s] the
   substance of the testimony which the expert is expected to give as well as the reasons therefore,
   including the “how” and “why” the expert reached a particular result rather than the expert’s
   conclusory opinions.” Porto Venezia Condo. Ass’n v. WB Fort Lauderdale, LLC, Case No. 11-
   60665-CIV, 2012 U.S. Dist. LEXIS 186963, at *9 (S.D. Fla. Aug. 19, 2012) (citing Salgado v.
   General Motors Corp., 150 F. 3d 735 (7th Cir. 1998)) (emphasis added). In the absence of a
   description of the methodology followed in reaching conclusions – the “how” and “why” –
   opposing counsel would inevitably be “ambush[ed] at trial.” Dyett v. N. Broward Hosp. Dist.,
   Case No. 03-60804-CIV, 2004 U.S. Dist. LEXIS 30473, at *4 (S.D. Fla. Jan. 16, 2004) (quoting
   Salgado, 150 F. 3d at 742).

                                                   2
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 4 of 22



                b. Enforcement Under Fed. R. Civ. P. 37
             Failure to comply with Rule 26 has consequences. When a “party fails to provide
   information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use
   that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the
   failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). To be sure, “the
   sanction of exclusion is automatic and mandatory unless the sanctioned party can show that its
   violation of Rule 26(a) was either justified or harmless.” Brown, 190 F. Supp. 3d at 1141
   (quoting Salgado, 150 F. 3d at 742) (emphasis added); see also Mitchell v. Ford Motor Co., 318
   Fed. Appx. 821, 824 (11th Cir. 2009) (burden is on party accused of failing to provide sufficient
   disclosure to demonstrate failure was substantially justified or harmless); Formica v. Rowe, 2013
   U.S. Dist. LEXIS 199229, No. 8:11-cv-516 (S.D. Fla. Sept. 28, 2013) (excluding expert
   testimony because his report “[did] not contain an explanation of the methodology [he] used”).
             “Substantial justification” requires “justification to a degree that could satisfy a
   reasonable person that parties could differ as to whether the party was required to comply with
   the disclosure request.” Access Now Inc. v. Macy’s E., Inc., Case No. 99-9088-CIV, 2001 U.S.
   Dist. LEXIS 26505, at *8 (S.D. Fla. Oct. 18, 2001) (quoting Fitz, Inc. v. Ralph Wilson Plastics
   Co., 174 F.R.D. 587, 591 (D.N.J. 1997)). Whether the nondisclosure is harmless depends on
   whether it caused prejudice to the party who was entitled to the disclosure. Id. (citing Chapple v.
   State of Alabama, 174 F.R.D. 698 (M.D. Ala. 1997)). Notably, “[n]othing causes greater
   prejudice than to have to guess how and why an adversarial expert reached his or her
   conclusion.” Id. (quoting Reed v. Binder, 165 F.R.D. 424, 430 (D.N.J. 1996)).
                c. Kronenberger’s Report Fails to Explain his Methodology
             In order to reach his Report’s two conclusions – the publication of the Article “caused
   significant negative impact on the reputation of Miller;” and to repair and rebuild Miller’s
   reputation, it would cost more than $63 million – Kronenberger testified that he analyzed the
   “volume,” “authority” and “sentiment” of the online conversation regarding Miller as it related to
   the Article and other online content that also reported on Delgado’s court filing. Deposition of
   Craig Kronenberger (“Dep.”) at 135:11-16.1 However, Kronenberger’s Report did not define the




   1
       Pertinent excerpts from the deposition of Kronenberger are attached hereto as Exhibit B.
                                                        3
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 5 of 22



   terms, “volume,” “authority” and “sentiment.” Nor did the Report provide the actual
   methodology he used in order to reach these conclusions.
          Kronenberger’s deposition revealed that the methodology described in his Report was not
   the actual methodology he used. Kronenberger testified that, in order to determine the “volume”
   and “authority” related to the Article, he accessed a database called “Talkwalker,” which is a
   “monitoring and listening tool for social media, news and forums.” Id. at 70:19-71:10; Report at
   20. Specifically, Kronenberger testified that he conducted searches within the Talkwalker
   database, and then Talkwalker produced raw data regarding the volume and authority. Dep. at
   91:4-17, 92:12-15; 78:22-79:4; 275:22-276:7. Using the Talkwalker raw data, Kronenberger
   determined that there were 55,500 “mentions” on social media and 375,377 “engagements”2
   across social channels.3 Report at 20. Next, Kronenberger used the Talkwalker data to identify
   the URLs of websites that either referenced or linked to the Article, and then he plugged those
   URLs into Cision/Trendkite – another database which “measure[s] and monitor[s]” media –
   which produced the “readership value” for each URL.4 Dep. at 199:3-200:3, 201:12-202:22;
   Report at 20-21.
          Critical to Kronenberger’s Report was his use of a “trendline” (titled “Jason Miller”) and
   “word cloud” from Talkwalker that purportedly visually represented the negative impact of the
   Article on Miller’s reputation. Report at 14 (showing searches for the term “Jason Miller” by
   itself as opposed to a search for “Jason Miller” plus another word). More specifically, the Report
   stated that, “[o]f the 73.8K mentions about Jason Miller in the past year” – all 73.8K of which
   are visually represented by the trendline – “92.8 percent (or 68.5K) included the keywords ‘Jason
   Miller + Abortion’ and derived from the Article.” Id. at 14 (emphasis added). This was a key
   finding and necessary to support Kronenberger’s conclusion that the Article’s report on the
   Supplement’s allegations was central to Miller’s online reputation.




   2
     The number of “engagements” refers to the number of “people that commented, shared, [or]
   liked a particular mention or comment.” Dep. at 117:14-17.
   3
     Kronenberger used the 375,377 engagements generated by Talkwalker to calculate the “negative
   social media mentions cost” of $7,012,042 (which he subsequently multiplied by 5 to equal
   $35,060,210). Report at 20, 22.
   4
      Kronenberger used the readership value to calculate the “negative search engine cost” of
   $73,192.73 (which he again subsequently multiplied by 5 to equal $365,963.65). Report at 20-21.
                                                   4
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 6 of 22



             But the methodology described in the Report was not the actual methodology used by
   Kronenberger. In his deposition, Kronenberger admitted that the raw data, trendline and word
   cloud were created using Boolean search queries that included “Jason Miller + Abortion,” and
   “Jason Miller + Abortion Pill,” among others. Dep. at 72:14-23; 86:3-8 (“Our search queries
   focused around Jason Miller, abortion, abortion pill, Splinter News article, and Jason Miller’s
   social handles”); 276:2-7. As such, it was Kronenberger’s selected search terms that dictated his
   results, and they were skewed to reach the result that he wanted to reach.
             Even more troubling, not only did his Report fail to identify the actual Boolean search
   queries he used, but Kronenberger could not specifically identify them during his deposition. Id.
   at 87:3-7; 89:10-14; 278:4-9. Compounding his failure to provide Defendants with the “how”
   and “why” for his conclusions, Kronenberger did not attach the raw data generated from
   Talkwalker to his Report or bring it to his deposition and could not testify to its contents during
   his deposition. Id. at 92:8-17. The Boolean search queries that Kronenberger used and the raw
   data produced as a result of those queries are critically important because they contain the exact
   data inputs and outputs that are the very foundation of his conclusions.
             Kronenberger’s obfuscation made it impossible for Defendants’ retained expert, Terri
   Giddens, Ph.D., to properly examine and replicate the methodology used by Kronenberger in
   order to assess the reliability of his methodology and to confirm his results. At her deposition,
   Dr. Giddens explained why Kronenberger’s failure to include his methodology was so
   problematic for her: “[O]ne of the things that [she] need[s] to do is to be able to replicate what he
   did to – so that [she] can verify and validate his results.” Giddens Dep. at 36:4-6.5 Later in the
   deposition, she elaborated as follows:
             Okay, so what I’m doing here is, I’m trying the best that I can do address
             Kronenberger’s results. And because it was so unclear as to his methodology and
             how he formed his -- I mean, he just gave a list of searches, he didn’t say he
             limited it on date, he didn’t say he limited in any way. So my hands are pretty tied
             as trying to address what Kronenberger said in his report. Because he did not state
             his methodology very clearly, if at all.

   Id. at 117:23-118:6. By failing to provide the Boolean search queries and the raw data from
   Talkwalker, Kronenberger effectively deprived Defendants’ expert of the opportunity to replicate



   5
       Excerpts of her deposition are attached hereto as Exhibit C.
                                                      5
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 7 of 22



   his methodology, thus limiting or eliminating her ability to verify his results and rebut his
   opinions in a precise and meaningful way.
              d. Kronenberger’s Report Fails to Comply with Fed. R. Civ. P. 26
          The Report made it appear as if Kronenberger was studying online interest in the topic
   “Jason Miller.” As it turned out, he was using targeted search queries (that he failed to provide
   and could not identify at his deposition) to assess online discussion of Miller and the particular
   topics raised by the Supplement. By failing to fully explain his methodology used in his Report –
   including, but not limited to, failing to identify the Boolean search queries used to produce the
   Talkwalker raw data, trendline and word cloud – Kronenberger failed to provide a “complete
   statement of all opinions the witness will express and the basis and reasons for them.” Fed. R.
   Civ. P. 26(a)(2)(B)(i) (emphasis added).
          In short, the Report failed to provide the very data (including inputs and outputs)
   necessary to understand the methodology used. As such, the Report failed to give Defendants a
   “reasonable opportunity” to prepare their expert’s rebuttal opinions and testimony. Brown, 190
   F. Supp. 3d at 1141. Further, the Report is not “complete” because it did not explain “‘how’ and
   ‘why’ the expert reached a particular result,” Porto Venezia Condo. Ass’n, 2012 U.S. Dist.
   LEXIS 186963, at *9, nor would it have “avoid[ed] ambush at trial” (had Defendants chosen not
   to depose Kronenberger prior to trial), Dyett, 2004 U.S. Dist. LEXIS 30473, at *4. As a result,
   Kronenberger’s opinions, including the trendline and word cloud, should be excluded from
   evidence at trial as a sanction for Kronenberger’s failure to comply with Fed. R. Civ. P. 26. See
   Kakawi Yachting, Inc. v. Marlow Marine Sales, Inc., Case No. 8:13-cv-1408, 2014 U.S. Dist.
   LEXIS 200294, at *9 (M.D. Fla. Oct. 28, 2014) (“Federal courts routinely strike expert reports or
   exclude expert testimony which is not timely disclosed, even if the consequence is to preclude a
   party’s entire claim or defense.”) (emphasis added); see also Formica, 2013 U.S. Dist. LEXIS
   199229, No. 8:11-cv-516.
              e. Kronenberger’s Failure to Comply is Not Substantially Justified or Harmless
          It is Miller’s burden to establish that his expert’s failure to comply is substantially
   justified or harmless. Brown, 190 F. Supp. 3d at 1141. He cannot meet this burden.
          Kronenberger knew or should have known the importance of the Boolean search queries
   at the time he authored his Report. Indeed, as he admitted at his deposition, he sought to tailor
   those undisclosed Boolean search queries to limit the data produced by Talkwalker as he saw fit

                                                     6
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 8 of 22



   and relied extensively on the data that Talkwalker generated to evaluate the purported effect of
   the Article on Miller’s reputation. See, e.g., Dep. at 72:14-23; 73:3-7; 245:2-13. These search
   queries were indisputably part of his methodology. Based on the foregoing, whatever
   justification is asserted, it cannot be substantial enough to “satisfy a reasonable person that
   parties could differ as to whether the [Miller] was required to comply with the disclosure
   request” (the “disclosure request” being the requirements under Fed. R. Civ. P. 26(a)(2)(B)).
             And the harm caused to Defendants by Kronenberger’s failure to reveal the key
   components to his methodology is significant. As recognized by this District, “[n]othing causes
   greater prejudice than to have to guess how and why an adversarial expert reached his or her
   conclusion.” Access Now, Inc., 2001 U.S. Dist. LEXIS 26505, at *8. Here, Defendants’ expert
   was left guessing. The Boolean search queries were critical to understanding “how” and “why”
   Kronenberger reached his conclusions. Lacking this foundational information, Dr. Giddens
   “ha[d] to make assumptions on how he came up with the data,” and her “hands [were] pretty tied
   [in] trying to address what Kronenberger said in his report.” She could not “replicate what he
   did” and she could not “verify and validate his results.” Giddens Dep. at 54:4-5; 118:3-5; 36:4-6.
             Indeed, the prejudice to Defendants was further multiplied. Kronenberger testified that he
   would provide the Talkwalker raw data and Boolean search queries to Defendants. Yet, he still
   has not provided the raw data. And he failed to provide the Boolean search queries until June 21,
   2019, a full two weeks after his deposition and just six days before the Daubert motion
   deadline.6
             But even this belated and inadequate disclosure has not cured the deficiencies in the
   Report or the prejudice to Defendants. Based on what was sent, it now appears that
   Kronenberger used 70 different search queries in formulating his opinions in the Report. But
   neither his Report, his Deposition, nor this late email from Miller’s counsel explain how the
   search queries led to the still undisclosed raw data that in turn led to the expert’s opinions. As
   such, Kronenberger’s methodology remains unexplained to this day. Even more troubling, a
   cursory review of the search queries reveals that they would have yielded data that was unrelated
   to the Article. For example, searching “jason miller” AND pregnan*” could produce results
   related to news stories predating the Article, including stories about Miller getting Delgado



   6
       The email from Miller’s attorney with the “search queries info” is attached as Exhibit D.
                                                      7
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 9 of 22



   pregnant while his wife was also pregnant. Similarly, searching “jason miller” AND “stripper”
   could similarly produce results related to news stories predating the Article about Miller visiting
   a Las Vegas strip club when he was a senior communications strategist for the Trump campaign.
   Searching for “jason miller” and “delgado” would naturally yield results concerning a number of
   topics unrelated to and predating the Article, like their work together on the Trump campaign,
   their affair, the resulting pregnancy, or their contentious family court battle.
          The deadlines for rebuttal expert reports and discovery have both already passed, the
   Daubert and dispositive motion deadline is today, and trial, if necessary, will commence in just
   over two months. The opportunities to cure the deficiencies in the Report are extremely limited,
   if they exist at all. See also Formica, 2013 U.S. Dist. LEXIS 199229, at *6 (finding that the
   nondisclosing party’s offer to cure the deficiencies in the expert report via deposition or
   supplementation “ignores the rules and procedures of the Court”). Miller should not be rewarded
   for his expert’s failures; the proper remedy at this point is exclusion.
   II.    Kronenberger’s Report Fails to Meet the Daubert Standard
              a. Daubert Requirements
          Kronenberger’s Report and opinions independently should be excluded for failure to
   comply with the basic requirements of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
   578 (1993). Federal Rule 702 codifies the standard of admissibility for expert opinions set forth
   in Daubert and places strict limits upon the admission of expert testimony in order to ensure that
   expert testimony being presented to a jury is well-grounded and is not in any way speculative.
   Rule 702 provides:
              A witness who is qualified as an expert by knowledge, skill, experience,
              training, or education may testify in the form of an opinion or otherwise
              if:

              (a) the expert’s scientific, technical, or other specialized knowledge will
                  help the trier of fact to understand the evidence or to determine a fact
                  in issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and methods; and
              (d) the expert has reliably applied the principles and methods to the facts
                  of the case.
   Fed. R. Evid. 702 (emphasis added).




                                                     8
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 10 of 22



          The United States Supreme Court made clear in Daubert7 that district courts are duty-
   bound to exclude expert testimony that violates the basic principles set forth in Rule 702.
   Relying on Daubert, the Eleventh Circuit has emphasized that this “gatekeeping function” of the
   district courts is crucial in order “to ensure that speculative, unreliable expert testimony does not
   reach the jury under the mantle of reliability that accompanies the appellation ‘expert
   testimony.’” Rink v. Cherminova, Inc., 400 F. 3d 1286, 1291 (11th Cir. 2005).
          The test for admissibility of expert testimony is rigorous. Winn-Dixie Stores, Inc. v.
   Dolgencorp, LLC, 746 F. 3d 1008, 1027 (11th Cir. 2014). Under Daubert, three requirements
   must be met before any expert opinion may be admitted at trial, and if any of the three are
   missing, the opinion must be excluded. First, the expert must be qualified on the specific matter
   about which he intends to testify. Hughes v. Kia Motors Corp., 766 F. 3d 1317, 1329 (11th Cir.
   2014). Second, the methodology used to reach the opinion must be reliable. Id. And third, the
   expert’s testimony must be able to assist the trier of fact through the application of expertise to
   understand the evidence or fact in issue. Id. Miller, as the party seeking to admit the expert
   testimony, bears the burden to establish that all elements are satisfied by a preponderance of the
   evidence. Hughes, 766 F. 3d at 1329; see also Chapman v. Procter & Gamble Dist., LLC, 766 F.
   3d 1296, 1304 (11th Cir. 2014).
          The reliability of the expert’s methodology is central to the analysis. To determine
   reliability, the Daubert inquiry focuses on several factors, including: (1) whether the
   methodology can be and has been tested; (2) whether the theory or technique has been subjected
   to peer review; (3) the known or potential rate of error of the methodology employed; and (4)
   whether the methodology is generally accepted. Daubert, 509 U.S. at 593–94; Chapman, 766 F.
   3d at 1305; Hughes, 766 F. 3d at 1329. Trial courts also consider whether the sources of the
   expert’s information are reliable. Grupo Televisa, S.A., v. Telemundo Communs. Group, Inc.,
   Case No. 04-20073-CIV, 2005 U.S. Dist. LEXIS 45883 (S.D. Fla. Aug. 17, 2005); Affiliati
   Network, Inc. v. Wanamaker, Case No. 1:16-cv-24097, 2017 U.S. Dist. LEXIS 217403 (S.D. Fla.
   Aug. 14, 2017) (striking reputational damages expert).




   7
    The principles of Daubert apply across the board to all expert testimony and not just to
   scientific testimony. Kumho Tire Co., Ltd. v. Carmichael, 119 U.S. 1167, 1179 (1999); see also
   United States v. Frazier, 387 F. 3d 1244, 1262 (11th Cir. 2004).
                                                     9
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 11 of 22



          In conducting this multi-factor analysis, a court is required to abide by several guiding
   principles that appear throughout the large body of controlling Daubert authority:
          First, the methodology is far more important than the conclusions. Indeed, a proper
   analysis under Daubert does not examine whether the expert’s conclusions are correct, but rather
   must focus on whether the expert used a reliable methodology. Daubert, 509 U.S. at 594-95;
   Chapman v. Procter & Gamble Dist., LLC, 766 F. 3d 1296, 1305-06 (11th Cir. 2014) (“[I]t is
   proper and necessary for the trial judge to focus on the reliability of a proffered expert’s sources
   and methods.”).
          Second, the expert does not get the benefit of the doubt. In other words, the trial court is
   required to look beyond the expert’s own assurances that his or her methodology is reliable.
   Indeed, a methodology is not rendered “reliable” under Daubert simply because the purported
   expert says so. Hughes, 766 F. 3d at 1330. “[T]he trial court’s gatekeeping function requires
   more than simply taking the expert’s word for it.” Id.; Frazier, 387 F. 3d at 1265; Fed. R. Evid.
   702, Advisory Comm. Notes (2000).
          Third, acceptance and replication of the methodology are key. The party offering the
   expert testimony must establish that “[s]omeone else using the same data and method must be
   able to replicate the result.” Rembrandt, 282 F.R.D. at 667 (citing Zenith Electronics Corp. v.
   WH-TV Broadcasting Corp., 395 F. 3d 416, 419 (7th Cir. 2005)). As the court noted in Zenith,
   “[a] witness who invokes ‘my expertise’ rather than analytic strategies widely used by specialists
   is not an expert as Rule 702 defines that term.” Zenith, 395 F. 3d at 419. The court went on to
   explain that an expert may be the world’s leading authority on a particular topic, but if he cannot
   explain how his specific conclusions meet Rule 702’s requirements, his testimony must be
   excluded. Id.; Chapman, 766 F. 3d at 1305 (“[O]ne may be considered an expert but still offer
   unreliable testimony.”).
          Fourth, speculation is prohibited. To the extent that an expert’s testimony is speculative,
   it would only serve to “mislead and confuse” the jury and must therefore be excluded. Legg v.
   Voice Media Group, Inc., Case No. 13-62044-CIV, 2014 U.S. Dist. LEXIS 61322, at *4 (S.D.
   Fla. 2014); see also Frazier, 387 F. 3d at 1262 (quoting Fed. R. Evid. 702, Advisory Comm.
   Notes (2000 amends.)) (emphasis added). Indeed, “the trial judge in all cases of proffered expert




                                                    10
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 12 of 22



   testimony must find that it is properly grounded, well-reasoned, and not speculative before it can
   be admitted.” Fed. R. Evid. 702, Advisory Comm. Notes (2000 amends.) (emphasis added).8
          Applying these basic principles and the rigorous multi-factor analysis to Kronenberger’s
   methodology, analysis and opinions, it is evident that his testimony falls far short of what
   Daubert requires on multiple levels. His opinions are based on facts or data that are insufficient
   and inadequate. His methodology – to the extent it has been identified – is not reliable. And his
   opinions are confusing, misleading and unhelpful. For all of these reasons, Kronenberger’s
   expert opinions must be excluded.
               b. Kronenberger Failed to Consider Miller’s Pre-Article Reputation
          Kronenberger admits that his analysis was limited to a one-year period, from March 2018
   through March 2019. Report at 14; Dep. at 78:4-8. When asked why he limited his search to just
   one year, Kronenberger explained that “[i]t’s common to do, you know, a full year’s quick
   search on stuff,” and that he did not “do[] a full historical pull” because it “cost money.” Id. at
   80:10-15.
          If the Article was the only piece of critical news about Miller that had ever been reported
   online, then perhaps this one-year period would be appropriate. However, here, Miller has been
   the subject of multiple negative news stories in the recent past. For example, in October 2016, it
   was reported that Miller visited a strip club while working on the Trump campaign. And in
   December 2016, it was reported that Miller had an extramarital affair with Delgado and that
   Delgado was pregnant with Miller’s child. Further, it was reported that, at the time of the affair,
   Miller and Delgado were working on President Trump’s campaign together, and Miller was
   Delgado’s direct supervisor. At the same time, Miller was married to Kelly Miller, who was also
   pregnant with his child. See Dkt. 156, ¶¶ 4, 7, 11, 15, 17, 21, 26, 31, 35, 36, 43, 68, 84.
          Also outside the Report’s artificial one year look-back, but still in the recent past, news
   reports revealed that, as a result of the revelation of the affair with Delgado, Miller lost the White
   House Communications Director position. About eight months after those news stories broke,
   Delgado sat down for an interview with the Atlantic, which published an article on Miller and

   8
     A report based on speculative assumptions is so prejudicial that, as the Frazier court explained,
   the “powerful and potentially misleading effect of expert evidence,” even if expert testimony were
   to survive scrutiny under Daubert, it should still be excluded under Fed. R. Evid. 403 if the
   probative value thereof is substantially outweighed by its potential to confuse or mislead the jury.
   Frazier, 387 F.3d at 1263.
                                                    11
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 13 of 22



   Delgado’s relationship in August 2017, including Miller’s repeated efforts to convince Delgado
   to abort their child. Id. Of course, the Atlantic is an online news media source which even
   Kronenberger would agree has “high authority.” See, e.g., Dep. at 128:6-7 (“News content tends
   to have higher authority.”).
          Kronenberger concedes that these newsworthy events occurred and that they affected the
   online conversation about Miller. In fact, he acknowledged that “the interest in Jason Miller
   actually peak[ed] in December 2016,” and that December 2016 was “the time frame in which
   news of his affair with Ms. Delgado became public.” Id. at 143:4-16. He also admitted that the
   conversation about Miller’s affair with Delgado “was there, to be clear. It did exist. It was there.
   It was visible. Obviously, if you search for his name, it would show up.” Id. at 29:10-30:6
   (emphasis added). However, despite these key admissions, Kronenberger did not consider the
   online conversations about Miller concerning abortion, strip clubs, and an affair and resulting
   pregnancy with his subordinate – or anything else that happened before March 2018 –
   whatsoever in his analysis.
          Kronenberger’s causation analysis falls apart because of the limited scope of his online
   analysis. By failing to consider Miller’s pre-Article reputation, or anything that may have
   affected his pre-Article reputation, Kronenberger omitted key and highly relevant data in
   reaching his opinions. As such, the methodology he used to formulate his causation opinion is
   inherently flawed and unreliable. Of particular import, because he did not evaluate any damage
   to Miller’s reputation that pre-dated the Article, Kronenberger’s assessment of how much
   damage the Article supposedly caused Miller’s reputation, including his use of the trendline and
   word cloud, is inherently suspect and unreliable. This evidence would not be helpful to the trier-
   of-fact; on the contrary, it would serve to confuse and mislead them about the true impact of the
   Article on Miller’s reputation (if any). Kronenberger’s approach is akin to a car mechanic
   concluding that a car accident damaged a person’s vehicle without taking into account the
   damage to the vehicle that existed prior to the accident. Put simply, without assessing the
   condition of Miller’s reputation prior to the Article, Kronenberger cannot conclude that the
   Article was the actual cause of any damage.
          Kronenberger’s failure to analyze Miller’s reputation before the Article appears to have
   been calculated and intentional. Tellingly, Miller hired Kronenberger before the Article was
   published “to address what was going on, mainly with his stuff regarding the family court [case],

                                                    12
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 14 of 22



   and then in addition to what eventually became the [A]rticle.” Id. at 12:9-12:24. And
   Kronenberger acknowledged that he actually looked at data concerning Miller, “on social media,
   in the news media, and blogs” that existed well before the Article. Id. at 16:16-19. In other
   words, since Kronenberger was hired by Plaintiff for his expertise in addressing a damaged
   online reputation well before the Article was published, Kronenberger was aware that Miller’s
   reputation was damaged before the Article was published. But, he nonetheless chose to exclude
   any analysis of such pre-existing damage from his Report and did not conduct any comparison of
   online conversations concerning Miller before versus after the Article. Kronenberger attempted
   to brush aside this known and obvious gap in his analysis by observing that “in connection with
   serving as an expert in this case, [he was] not hired to opine on the status of Mr. Miller’s
   reputation prior to the [A]rticle.” Id. at 77:18-22.
           At bottom, Kronenberger did not provide or discuss any pre-Article data or discuss his
   conclusions from that data, anywhere in his Report. At deposition, he testified that he rejected
   the import of any pre-Article coverage of Miller because “what happened back then, in [his]
   opinion, is not beneficial going forward,” and that “[he] felt like [the conversation about Miller’s
   affair with Ms. Delgado] was not an issue.” Id. at 144:2-7; 29:10-30:6 (emphasis added). In
   essence, he disregarded prior unflattering coverage of Miller based on his subjective belief that
   the substance of that coverage – i.e., Miller’s extramarital affair, and the child and family court
   case resulting therefrom, his request that Delgado get an abortion, or his work on a controversial
   presidential campaign – was irrelevant to Miller’s reputation following the publication of the
   Article.9
           That is contrary to clear law. Subjective belief is not an appropriate subject of expert
   testimony. Haggerty v. Upjohn Co., 950 F. Supp. 1160, 1167 (S.D. Fla. 1996) (“In order to be
   admissible, an expert’s testimony must be based on ‘more than subjective belief or unsupported
   speculation.’”) (quoting Daubert, 509 U.S. at 590). Kronenberger’s failure to consider Miller’s



   9
     The justification that Kronenberger offered for disregarding these prior news stories and online
   conversations is that committing adultery is not comparable to “putting an abortion pill into a
   smoothie;” they are “apples and oranges.” Id. at 307:7-13; 144:23-145:2. However,
   Kronenberger provided no support, whether through research, studies or surveys, to support his
   decision to disregard Miller’s publicly reported past actions. Moreover, the very nature of his
   justification makes it abundantly clear that it is a subjective opinion.

                                                     13
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 15 of 22



   reputation prior to the Article – and his subjective discounting of information concerning
   Miller’s pre-Article reputation – falls short of the Daubert standard. His testimony should be
   excluded on this basis, alone.
              c. Kronenberger Failed to Consider Whether the Article Changed Perceptions
          Kronenberger also did not consider whether the part of the Article that Miller challenges
   changed anyone’s perception of Miller and instead simply assumed that such change occurred.
   Again, because he did not seek to determine Miller’s pre-Article reputation, there was no way to
   assess whether the Article caused a change in perceptions concerning Miller. And to reach the
   whopping figure of more than $63 million to try to begin to repair Miller’s online reputation,
   Kronenberger confirmed that “[w]ith these advertising dollars, [he is] trying to reach everyone
   who saw the [A]rticle.” Dep. at 161:14-17 (emphasis added). But that approach, without taking
   into account any pre-Article opinions of Miller, makes his opinion about the cost of fixing
   Miller’s reputation inherently flawed and overinclusive. That is because this cost represents the
   amount of money needed to reach those persons who viewed (as opposed to read)10 or engaged
   with the Article but did not change his or her perception of Miller as a result of the Article. In
   the end, Kronenberger’s testimony makes clear that, for purposes of his calculations and
   opinions, he simply assumed that each person who viewed or engaged with the Article changed
   his or her perception of Miller in a negative way because of the Article.
          For example, in reference to the first comment on page 16 of the Report, Kronenberger
   testified that “[he] would state that [the commenter’s] opinion of Jason Miller is not good, it’s
   negative.” Dep. at 65:14-18. However, when asked if he knew whether the commenter’s opinion
   of Miller changed after she viewed the Article, Kronenberger responded, “[w]e don’t know what
   her opinion was prior to this, so we would not know that.” Id. at 65:19-22. Later in the
   deposition, Kronenberger admited that his method or analysis did not measure changes in
   opinions of Miller because “it is impossible to have done that.” Id. at 154:9-156:1 (emphasis
   added). To be sure, Kronenberger ultimately testified that, with the advertising dollars, “there is
   no way” to “reach only that segment of people who saw the [A]rticle, whose opinions changed as
   a result of it.” Id. at 161:18-21 (emphasis added).



   10
     As Kronenberger acknowledged, there is no way to tell whether anyone who viewed the Article
   online actually read it. Dep. at 163:19-164:8.
                                                    14
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 16 of 22



          This flawed analysis was underscored by Kronenberger’s methods related to coding
   comments and mentions, which also led to overinclusive and thus unreliable results.
   Kronenberger explained that embedded within Talkwalker is a “sentiment tool” which uses
   artificial intelligence to code comments and mentions as positive, negative or neutral. Id. at 96:8-
   12; 103:21-23. Yet, Kronenberger admits that he does not trust the sentiment tool entirely, so he
   does a “visual sampling” of the comments and mentions. Id. at 96:14-19. For example, out of the
   68,500 mentions, he sampled 6,000 (which is only 8.8%). Id. at 101:3-7. However, it appears
   that the sole purpose of the sampling was to ensure that the sentiment tool was picking up
   comments or mentions that included the terms within in his Boolean search queries. Id. at
   100:25-101:2; 103:12-18. The purpose of the sampling was not to ensure that the sentiment tool
   was properly coding comments or mentions as positive, negative or neutral.
          In fact, as his testimony revealed, Kronenberger’s visual sampling did not make his
   coding method reliable. As Kronenberger admits, the sentiment tool does not have any way of
   determining whether the commenter or mentioner had a negative sentiment toward Miller prior
   to the Article. Id. at 104:18-24. Thus, Talkwalker identified comments and mentions of persons
   whose negative perceptions of Miller were entirely unaffected by the Article, and Kronenberger
   did not filter out these comments and mentions through his visual sampling. In other words,
   Kronenberger had no evidence that the comments reflected a change based on the Article.
   Nevertheless, Kronenberger considered them in his analysis and simply assumed that they were
   representative of a changed opinion.
          In addition, not only does Talkwalker fail to filter out already-negative perceptions
   unchanged by the Article, but is also fails to filter out negative perceptions caused by the
   unchallenged parts of the Article about Miller, such as that he worked for the Trump campaign
   or had an affair with Delgado, getting her pregnant while his wife was also pregnant. Just as
   Kronenberger failed to identify perception changes resulting from the Article, he failed to
   consider whether, if someone’s perception changed, it had anything to do with the unchallenged
   facts contained in the Article. The sentiment tool also did not have that capability, and
   Kronenberger did nothing to consider and control this variable in his analysis.
          Instead, Kronenberger’s theory was “if the content itself puts Jason Miller in a negative
   light, then it is considered negative.” Id. at 46:8-13. This would include content that
   “comment[ed] on his physical appearance” or “his political affiliation.” Id. at 47:25-48:9;

                                                    15
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 17 of 22



   220:23-221:19. Indeed, one of the comments cited in the Report was, “I love when arrogant
   assholes go down. Especially if there [sic] conservative!” Report at 17. As mentioned, it is
   impossible to tell whether this commenter’s perception of Miller changed at all. But it is equally
   impossible to conclude that, if this person thought any less of Miller following the publication of
   the Article, it was because of the challenged portion of the Article (rather than the reported fact
   that Miller is conservative). Nevertheless, this person and his or her comment was meaningful
   enough to Kronenberger to be included in his Report. That is because Kronenberger simply
   assumed that (1) this person did not already have a negative perception of Miller before the
   Article, and (2) this person’s post-Article negative perception of Miller is directly related to the
   challenged portions of the Article and not to the undisputed facts concerning Miller’s political
   affiliation, among other things.11
          In sum, Kronenberger essentially opined that it would cost $63,372,471.65 to change
   negative perceptions of Miller, even if those negative perceptions (1) were not caused by the
   Article itself, (2) were not caused by the challenged portion of the Article, or (3) have nothing to
   do with the Article whatsoever. To return to the property damage analogy, this is akin to the
   mechanic demanding $5,000 to repair the back bumper and to replace the flat rear tire, even
   though the tire may have already been flat before the accident, simply because the tire is in the
   general vicinity of the alleged damage caused by the accident. To come to this conclusion
   requires one of two things: (1) speculation or assumption, or (2) a great leap in logic, neither of
   which are permissible under Daubert.
          Regardless of which one underpins Kronenberger’s methodology, it renders the ultimate
   opinion inadmissible. Speculation is not allowed. Because Kronenberger failed to determine
   whether any individual’s negative reaction occuring after the publication of the Article was



   11
     As to engagements – which are separate and distinct from comments or mentions –
   Kronenberger did not even code any of the engagements because he claims that “[t]here is
   nothing to read.” Id. at 118:18-119:19. Defendants understand that, if someone is merely sharing
   the Article without additional commentary, there is no content from which sentiment can be
   determined. However, what is less clear is the basis for assuming that each of the 375,577
   engagements was made by someone with a negative perception of Miller or, more particularly,
   someone who thought less of Miller because of the Article. This assumption is problematic
   because Kronenberger uses the 375,577 engagements to calculate the negative social media
   mentions cost of $7,012,042.

                                                    16
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 18 of 22



   actually caused by the Article (and more specifically the alleged defamatory portion thereof),
   Kronenberger did not consider sufficient facts and data in his analysis. In turn, he resorted to
   simply assuming the actual cause of the negative reactions, which he did to Defendants’
   detriment. This is not permissible. The Daubert standard requires trial courts to “ensure that the
   testimony is properly grounded, well reasoned, and not speculative before it can be admitted at
   trial.” Fed. R. Evid. 702 Advisory Committee’s Note (2000 amends.) (emphasis added).
          At the same time, Kronenberger’s analysis also rested on a significant leap in logic,
   which is also impermissible. “The reliability inquiry requires the court to independently analyze
   each step in the logic leading to the expert’s conclusions; if the court determines that any step in
   the expert’s chain of logic is unreliable, his entire opinion must be excluded.” Kilpatrick v. Breg,
   Inc., Case No. 08-10052-CIV, 2009 U.S. Dist. LEXIS 76128, at *8-9 (S.D. Fla. June 26, 2009)
   (citing McClain v. Metabolife Int'l Inc., 401 F. 3d 1233, 1245 (11th Cir. 2005)). While it is
   common for experts to extrapolate from existing data, “[a] court may conclude that there is
   simply too great an analytical gap between the data and the opinion proffered.” GE v. Joiner, 522
   U.S. 136, 146 (1997).
          The absence of any information regarding the cause of each individual negative reaction
   constitutes an unreliable step in the chain of logic and produces too great of an analytical gap in
   the methodology. It also renders the ultimate cost opinion unhelpful to the jury because it is
   inherently overinclusive, and there is “no way” to limit it to reflect the appropriate subset of
   people whose perceptions of Miller changed in a negative way as a result of the allegedly
   defamatory portion of the Article. If this opinion is admitted, it would leave the jury to speculate
   as to what portion or percentage of the $63 million is needed to repair the damage that was
   actually caused by the Article (if any), and they would have no basis or foundation to even
   attempt to begin that speculative process. For these reasons, Kronenberger’s opinion that it will
   cost $63,372,471.65 to begin to repair and rebuild Miller’s reputation should be excluded.
          The law dictates exclusion. Consider this District’s opinion in Affiliati Network, Inc. v.
   Wanamaker, 2017 U.S. Dist. LEXIS 217403 (S.D. Fla. Aug. 14, 2017), which involved a similar
   Daubert challenge to a reputational damages expert. In that case, the defendant/counterplaintiff,
   Fitcrew, USA, Inc. (“Fitcrew”), alleged that the plaintiff/counterdefendant, The Affiliati
   Network, Inc. (“Affiliati”), damaged Fitcrew’s reputation by removing its Terms of Sale from its
   initial landing page. Id. at *22. Fitcrew retained Jonathan Hochman to opine as to the cause and

                                                    17
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 19 of 22



   extent of Fitcrew’s reputational damages. To reach his opinions, Hochman reviewed the Better
   Business Bureau’s website, as well as a website called “#REPORTSCAM.” Id. at *24. Together,
   these websites included 23 complaints about Fitcrew, at least 20 of which “were posted during
   the same time period that [Affiliati] and its affiliates adverstised [Fitcrew’s] product.” Id.
   Hochman opined that, as a result of these complaints, Fitcrew’s Better Business Bureau rating
   decreased. Id.
          Affiliati moved to exclude Hochman’s opinions on several grounds, arguing that
   Hochman did not “account for complaints that pre-date[d] [Affiliati’s] involvement” and did not
   “explain why” he concluded that Affiliati damaged Fitcrew’s reputation. Id. at *24-25. The Court
   rejected the expert testimony, finding that “Hochman simply assume[d] that any complaints
   lodged during the time period of AFI’s marketing campaign were the result of AFI’s marketing
   scheme.” Id. (emphasis added). Because they were based on this assumption, “Hochman’s expert
   opinions [were] complete speculation, which is wholly unreliable and, as such, inadmissible
   under Daubert.” Id. (citing McClain, 401 F. 3d at 1250) (emphasis added). Accordingly, the
   Court did not consider Hochman’s opinions upon summary judgment and precluded Fitcrew
   from offering expert testimony at trial. Id. at *33.12
          Kronenberger’s methodology suffers from the same defects that the Court found to
   mandate exclusion in Affiliati. Kronenberger “simply assumed” that any negative reaction
   occurring after the publication of the Article was the result of the publication of the Article (and,
   more specifically, the allegedly defamatory information in the Article). Because Kronenberger’s
   opinions were based on this simple assumption, Kronenberger’s “expert opinions are complete



   12
      This Court also agreed with Affiliati on another ground, stating that “Hochman fail[ed] to
   proffer any information whatsoever to indicate that the . . . websites constitute reliable sources.”
   Id. at *26. “In other words, Hochman relie[d] entirely on anecdotal complaints by anonymous
   sources, without verifying, or attempting to verify, the authenticity of any of the ratings or
   reviews.” Id. (citing McClain, 401 F. 3d at 1250; Grupo Televisa, S.A., 2005 U.S. Dist. LEXIS
   45883, at *5) (emphasis added). The same blind reliance occurred here. Kronenberger conceded
   that “[he], obviously, cannot survey every single person that saw [the Article],” – i.e., he did not
   authenticate a single one of them. Id. at 160:1-4. As such, he has failed to “proffer any
   information whatsoever to indicate” that the comments, mentions or engagements “constitute
   reliable sources.” Id. This was a fatal flaw in Hochman’s methodology, and it is likewise a fatal
   flaw here.


                                                     18
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 20 of 22



   speculation, which is wholly unreliable and, as such, inadmissible under Daubert.” Id. at *26.
   For these reasons, this Court should find that Kronenberger’s opinions are inadmissible under
   Daubert, and preclude Miller from offering any expert opinion at trial in this matter.
              d. Kronenberger Improperly Applied a Multiplier of Five
          To reach his extraordinary $63 million in damages, Kronenberger applied an arbitrary
   multiplier of five that is based on nothing more than unsupported assumptions. Specifically,
   Kronenberger calculated the negative news media cost of $5,220,336, the negative social media
   mentions cost of $7,012,042 and the negative search engine cost of $73,192.73, the sum total of
   which is $12,305,570.73, and then opined that this sum must be multiplied by a factor of five.
   Report at 22.
          Kronenberger opined that a multiplier of five is necessary in order to ensure that he
   reaches the audience enough times to change their perceptions of Miller (again, assuming that
   the Article changed the audience’s perception of Miller in the first place). The purported theory
   behind this opinion is that, “in advertising, the effective frequency is the number of times a
   person must be exposed to advertisement message before a response is made and before
   consideration takes place.” Id. However, this theory is specifically based on and applies to
   advertising.
          While advertising is one of the components of Kronenberger’s strategy to change
   people’s perception, the strategy also includes a separate component designed to get people to
   act or engage with “new content” about Miller13 – i.e., the negative social media mentions cost.
   The purpose of the negative social media mentions component is to counteract the claimed
   375,377 engagements about the Article with the same number of engagements about the new
   content about Miller. Dep. at 258:19-22. The calculation for the negative social media mentions
   cost is 375,377 (number of engagements about Article) × $18.68 (cost-per-action). Report at 20.
   Thus, under any concept of logic, the product of this calculation, $7,012,042, represents what it
   would cost to obtain 375,377 engagements about the new content.
          But Kronenberger did not stop there. He then multiplied this product by five. By applying
   this multiplier, Kronenberger is effectively saying that he actually needs to pay for 1,876,885
   engagements in order to ensure that the 375,377 engagements about the Article are counteracted.


   13
     This new content does not yet exist. It is entirely theoretical at this time and also entirely
   dependent upon an apology or retraction from Defendants. Dep. at 178:4-181:5.
                                                     19
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 21 of 22



   Indeed, at deposition, he agreed that, for every one person who engaged with the Article, he
   needs five people to engage with the new content. Dep. at 253:1-4. This approach is not
   consistent with his previous statement that the dollars needed to attempt to repair Miller’s
   reputation are intended to reach only those people who read or engaged with the Article. Now, in
   this particular instance, he wants five times that number of people.14
          At bottom, Kronenberger offered nothing to support the notion that paying for advertising
   and paying for engagements are the same thing, or to support his application of the multiplier of
   five to the negative social media mentions cost. Indeed, Kronenberger admitted that there has
   been no research about the number of engagements in new content required in order to
   counteract engagements in old content. Id. at 259:16-23; 258:12-17. Altogether, this testimony
   amounts to a concession that Kronenberger’s opinion is completely arbitrary and speculative.
   Accordingly, this component of his methodology is unreliable, and Kronenberger should not be
   permitted to apply this multiplier to the negative social media mentions cost.
                                            CONCLUSION
          Based on the foregoing, Defendants request that this Court grant this motion and exclude
   the expert testimony and opinions of Craig Kronenberger because they are based on speculation,
   assumption, insufficient facts and data and unreliable methodology. In addition, they would not
   be helpful and would actually confuse and mislead the jury in their determination of the cause
   and extent of Miller’s reputational damages (if any).




   14
      Of course, the original negative social media mentions cost of $7,012,042 was already inherently
   flawed. See Part II.c., supra. Now, Kronenberger is multiplying it by a factor of five that may apply
   to advertising but not necessarily to engagements.
                                                    20
Case 1:18-cv-24227-CMA Document 161 Entered on FLSD Docket 06/27/2019 Page 22 of 22



                        CERTIFICATE OF GOOD FAITH CONFERENCE
          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that counsel for
   Defendants conferred with counsel for Plaintiff regarding the relief requested herein, and that
   Plaintiff opposes the relief requested herein.

                                                    Respectfully submitted,
    Deanna K. Shullman                               Elizabeth A. McNamara
    Deanna K. Shullman                               Elizabeth A. McNamara (admitted pro hac vice)
    dshullman@shullmanfugate.com                     Katherine M. Bolger (admitted pro hac vice)
    Florida Bar No. 514462                           Claire K. Leonard (admitted pro hac vice)
    Rachel Fugate                                    DAVIS WRIGHT TREMAINE
    rfugate@shullmanfugate.com                       1251 Avenue of the Americas, 21st Floor
    Florida Bar. No. 144029                          New York, New York 10020
    Kendall Pfeifer                                  Telephone: (212) 489-8230
    kpfeifer@shullmanfugate.com                      lizmcnamara@dwt.com
    Florida Bar No. 105445                           katebolger@dwt.com
    Shullman Fugate PLLC                             claireleonard@dwt.com
    2101 Vista Parkway, Suite 4006
    West Palm Beach, FL 33411
    Phone: 561-429-3619


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 27th day of June, 2019, a true and correct copy of the
   foregoing has been served by CM/ECF on all counsel or parties of record on the service list.
                                                    Deanna K. Shullman
                                                    Deanna K. Shullman
                                                    Florida Bar No. 514462

                                            SERVICE LIST

   Kenneth G. Turkel, Esq.
   Shane B. Vogt, Esq.
   Bajo Cuva Cohen Turkel
   100 N. Tampa Street, Ste. 1900
   Tampa, FL 33602
   Phone: 813-443-2193
   kturkel@bajocuva.com
   shane.vogt@bajocuva.com
   Attorneys for Plaintiff




                                                      21
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 1 of 25




                                   Jason Miller
                                         v.
                           Gizmodo Media Group, LLC


                  EXPERT REPORT OF CRAIG KRONENBERGER


                                   Prepared for
                        Shane B. Vogt & Kenneth G. Turkel
                          Bajo Cuva Cohen Turkel, P.A.
                       100 North Tampa Street, Suite 1900
                              Tampa, Florida 33602

                                  Submitted By




                             Stripe Reputation, Inc.
                            1190 North Highland Ave
                               Atlanta, GA 31106


                                  April 18, 2019




                                                                                 1
                                                            Exhibit A, Page 1 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 2 of 25




    I.    INTRODUCTION
          A.     The Assignment
    Bajo Cuva Cohen Turkel, P.A. retained Stripe Reputation, Inc. to provide expert
    services on behalf of Jason Miller (“Miller”) in connection with claims seeking
    monetary damages against Gizmodo Media Group, LLC (“Gizmodo”) and Katherine
    Krueger (“Krueger”) in the case styled Jason Miller v. Gizmodo Media Group, LLC,
    et al, United States District Court for the Southern District of Florida, Case No. 1:18-
    cv-24227-CMA (the “Lawsuit”). Specifically, we have been asked to provide an
    opinion regarding the harm caused to Miller’s reputation by a defamatory article
    posted on Splinternews.com on September 21, 2018 entitled “Court Docs Allege Ex-
    Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion Pill’” (the “Article”)
    and the cost of repairing or mitigating the harm the Article caused to Miller’s
    reputation.

    This report is submitted as of April 18, 2019 (“Report Date”). The findings herein
    reflect our analysis of the information provided to us and our independent research
    as of the Report Date. We reserve the right to amend, expand, and/or supplement
    this report should additional information or data be made available.

    This report was prepared primarily by Craig Kronenberger, with the assistance of
    individuals employed by Stripe Reputation acting under his supervision.

          B.     Qualifications of the Expert

    Craig Kronenberger is the President of Stripe Reputation, a leading consultancy for
    online reputation management. Craig focuses primarily on promotion and
    protection of reputations for brands, organizations, executives and individuals. A
    copy of Craig’s CV is produced contemporaneously with this report.

    Prior to Stripe Reputation, Craig was Global Managing Director of Strategic Growth
    at Edelman, the world’s largest public relations firm, with more than 5,000
    employees in 65 cities and affiliates in more than 35 cities. At Edelman, Craig was
    responsible for leading global teams in the areas of Search Engine Management,
    Digital Crisis and Risk, Paid Media, Research and Insights.

    Prior to Edelman Craig held managing positions with iCrossing and Digitas-Modem
    Media where he led search engine management strategy for brands such as Delta
    Airlines, Home Depot, Sony, Coca-Cola, CNN and Marriott. At Digitas-Modem


                                                                                          2
                                                                     Exhibit A, Page 2 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 3 of 25




    Media, Craig was named Global Practice Lead for Search Marketing, where he was
    instrumental in building search practices in Europe and Asia. Craig’s digital
    marketing experience also includes search marketing strategy and global
    governance for Hewlett Packard, Coca-Cola, Unilever, Kraft and General Motors.

    Stripe Reputation offers digital marketing and reputation management strategies
    and services. Offerings span digital measurement and analytics, paid media
    management, crisis and issues management, new media analysis and monitoring,
    and search engine optimization, among other services.




                                                                                   3
                                                              Exhibit A, Page 3 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 4 of 25




    II.    SUMMARY OF OPINIONS

    After reviewing the information and documents provided1 and performing
    independent research and analysis, and based on my and Stripe Reputation’s
    professional background, knowledge, training, education, and experience in
    reputation management and digital media, we conclude that the publication, re-
    publication, and distribution of the Article across news outlets and social media
    caused significant negative impact on the reputation of Miller. This impact is
    evidenced by an analysis of the reach and traction of the Article (outlined below),
    and through Miller’s loss of employment with CNN within 24 hours of the
    publication.

    The damage to Miller’s reputation is a consequence of the nature of the
    accusations about Miller in the Article and the Article’s wide reach. According to
    “CONFIDENTIAL” documents provided by Gizmodo, the Article received 254,945
    (and counting) unique page views. The Article remained the top story on Splinter
    for at least three days following its publication and in the top five stories for many
    additional days. There was also significant engagement generated on the Article,
    including 345.6K reactions, 348 comments and 10 shares (see Appendix I).

    To put the impact of this Article in context, it generated approximately 96% of the
    total engagements related to Jason Miller in the past year.

    The negative impact of the Article was enhanced through targeted efforts by
    Gizmodo and Krueger to increase the reach of the story through republication by
    high-authority outlets. These efforts caused the story to be picked up by The Cut,
    Raw Story, Bustle, Newsweek, Deadline, The Inquirer, Cosmopolitan, The Daily
    Beast, Politico, The Wrap, The Washington Post, Hollywood Reporter, Refinery29,
    Variety, New York Post, HuffPost, The Hill, The Independent, Talking Points Memo,
    TVNewser, and Mediaite, among many others.

    According to AHRrefs, a search and digital analytics tool, there are at least 201
    referring domains to the Article, which means that there are at least 201 websites
    that contain a link to the Article.

    1
      In connection with this assignment, the following documents were provided and reviewed:
    Miller’s First Amended Complaint; Gizmodo and Krueger’s Supplemental Responses to Miller’s
    First Set of Interrogatories; Gizmodo’s Second Supplemental Response to Miller’s First Set of
    Interrogatories; Krueger 000001-000064; and Gizmodo 000001-000549.


                                                                                               4
                                                                        Exhibit A, Page 4 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 5 of 25




    As this increased media pick-up occurred, the Article gained “authority” (became
    viewed as a trusted source by internet search engines), and its reach and resonance
    grew as more people searched for, found and shared the Article through social
    media platforms. The result is that the defamatory statements about Miller in the
    Article spread far beyond the original posting. The defamatory content gained
    substantial authority as it was disseminated, which compounded the damage to
    Miller’s reputation.

    Although the Article received 254,945 unique page views on Splinter, once it was
    picked up by other media outlets and shared via social media, the potential
    audience exposed to the Article grew to 1.9 trillion. This substantial potential reach
    is the result of Miller being referenced in specific relation to the Article in at least
    68.5K social media mentions across online channels. These 68.5K mentions
    generated more than 358.2K engagements (meaning there were at least 358.2K
    instances in which individuals shared, commented on, or liked the content), which
    illustrates the direct engagement with the defamatory statements about Miller by
    those who saw them and underscores the harm caused to Miller’s reputation.

    Miller’s reputation can never be fully repaired and the harm the Article caused can
    never be fully reversed. However, we conclude within a reasonable degree of
    certainty in our field that the cost of the reasonable and necessary efforts to begin
    to repair Miller’s reputation and correct the defamatory narrative disseminated
    about him are $63,372,471.65.

    The estimate of what it will cost to attempt to repair Jason Miller’s reputation
    includes: 1) the fees to repair and rebuild Jason Miller’s reputation online and
    offline; and 2) the advertising dollars needed to change the perception of those
    who were exposed to and engaged with the negative content. It must be
    emphasized, however, that it is impossible to fully restore Miller’s reputation.

    We reserve the right to revisit this analysis and amend these conclusions should
    additional information and/or documents become available for review. We further
    reserve the right to respond to opinions and issues raised by any opposing experts.
    Finally, we reserve the right to use demonstratives and/or other exhibits to present
    the opinions expressed in this report and/or any supplemental, amended, and/or
    rebuttal reports.




                                                                                          5
                                                                     Exhibit A, Page 5 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 6 of 25




    III.   BASIS OF OPINIONS
           A.    The Parties
    Miller is a communications strategist and political manager who in 2016, while a
    partner at political consulting firm Jamestown Associates, served as Senior
    Communications Advisor on President Donald Trump’s 2016 campaign. After the
    election, while still a partner at Jamestown Associates, he served as
    Communications Director on President Trump’s transition team. In late 2016,
    Miller was slated to be President Trump’s White House Communications Director
    but declined the position after Arlene Delgado, with whom Miller had an affair,
    prompted press coverage of their relationship and resulting pregnancy. Miller
    currently works for Teneo Strategy, a company that advises Fortune 500 CEOs on
    crisis communications, corporate communications, and media relations. In March
    2017, Miller started working as a Political Commentator for CNN, and often
    appeared on national television advocating for and defending the Trump
    Administration. Given his line of work, Miller’s livelihood depends on his
    reputation and public image.

    Gizmodo is a Delaware limited liability company with its principal place of business
    and headquarters in New York, New York. Gizmodo is registered to do business in
    Florida as a single-member limited liability company, whose sole member is
    Univision Interactive Media, Inc. d/b/a “Fusion Media Group” (“Fusion”). Fusion is
    a Delaware corporation with its principal place of business and headquarters in
    New York, New York. Fusion operates a network of national and local online and
    mobile websites, including Splinter. Krueger is the Managing Editor of Splinter.

           B.    Overview of the Case

    On September 21, 2018 at 8:01 p.m., Krueger and Gizmodo posted the story “Court
    Docs Allege Ex-Trump Staffer Drugged Woman He Got Pregnant With “Abortion
    Pill'”2 (the “Article”), which discussed and included a link to view Arlene Delgado’s
    Supplement to Mother’s March 2018 Motion for Court to Consider Psychological
    Evaluation of the Father (the “Supplement”). The Article and image of the
    Supplement exposed scandalous, false, and defamatory accusations against Miller;

    2 https://splinternews.com/court-docs-allege-ex-trump-staffer-drugged-woman-he-got-
    1829233105




                                                                                           6
                                                                      Exhibit A, Page 6 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 7 of 25




    including accusing Miller of having an affair with, impregnating, attempting to
    murder, and killing the unborn child of one woman (“Jane Doe”) by slipping her an
    “abortion pill;” as well as beating another unidentified woman; and then trying to
    cover up these crimes.

    Before the Defamatory Article was published, Gizmodo was already working with a
    third-party public relations firm, The Lead PR, for assistance to “push out” the story
    about Miller. In an e-mail sent at 7:25 p.m. on September 21, 2018, Gizmodo
    Editorial Director Susie Banikarim asked The Lead PR for help to “push out” the
    Miller story, while noting, “We have a court filing that lays out some pretty serious
    allegations against Jason Miller a high-profile Trump advocate and CNN
    contributor…” At the same time, Gizmodo was internally planning to push the
    Defamatory Article on social media, through its employees’ accounts and on its
    own Twitter and Facebook accounts, including on Splinter’s, Jezebel’s, Gizmodo’s,
    and Deadspin’s accounts.

    On September 21, 2018, at 9:13 p.m., Miller demanded Krueger and Splinter pull
    the Article. Shortly after Miller’s retraction demand, at 9:30 p.m. on September 21,
    2018, Krueger e-mailed Allison Gollust at CNN a link to the Article and asked
    whether in light of the “stunning allegations against Jason Miller… CNN will keep
    working with Miller?” Krueger also tweeted the Article to her followers as her
    “Friday Night Scoop;” where it was retweeted and negatively commented on by
    readers, including comments tagging CNN and asking for Miller to be fired, referring
    to him as a criminal, and calling for him to be prosecuted.

    Facing a public backlash over the Defamatory Article, Miller posted a statement
    trying to defend himself and denying the false accusations in the Article. Shortly
    thereafter, because of CNN’s understandable concern over public perception of the
    situation, Miller and CNN agreed to terminate Miller’s contract. After that
    happened, Krueger again took to Twitter to comment that her reporting led to
    Miller’s departure from CNN; in response to which a new round of comments and
    tweets attacking Miller erupted.

    Once the Article was published on Splinter, Krueger and Gizmodo launched their
    campaign. Gizmodo immediately began posting the Article on its social media
    accounts and asking its staffers to do the same. At 8:20 p.m. on September 21,
    2018, Susie Banikarim e-mailed a link to and summary of the Article to The Drudge
    Report. Shortly thereafter, Banikarim also e-mailed a link of the Article to The Lead
    PR, which immediately “push[ed] this to political and media reporters now.” As a

                                                                                        7
                                                                   Exhibit A, Page 7 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 8 of 25




    result, the Article was picked up the following day by several news outlets, such as
    Newsweek, Raw Story, and Bustle. Over that weekend, pickup of the Article
    continued. By Monday, September 24, 2018, the Article was picked up by
    numerous additional publications, such as Cosmopolitan, The Daily Beast, Politico,
    The Washington Post, Hollywood Reporter, Variety, New York Post, Huffington Post,
    The Hill, and Talking Points Memo.

    Gizmodo was also concerned about maximizing search engine optimization (SEO)
    on the story and that Splinter wasn’t featured as the top hit on Google. Gizmodo
    sought out to improve its SEO performance by changing the SEO headline to include
    phrases like “abortion pill” and “mistress” because of the way people searched for
    the story about Miller. They also linked other stories about Miller to the Article.

          C.    Gizmodo Defendants’ Promotion of the Article

    News stories are often organically picked up by other news outlets over time. Here,
    Gizmodo Defendants directly and through a public relations firm actively promoted
    the Article online, on social media, and through direct contact with political and
    media outlets.

    On the evening the story was published, Krueger sent an email to Allison Gollust,
    Executive VP and Chief Marketing Officer for CNN Worldwide, stating:

                Hi Allison –
                Katherine from Splinter here. Earlier this evening I
                reported on some pretty stunning allegations against
                Jason Miller in court documents filed by AJ Delgado.
                In light of those allegations I wanted to reach out to ask
                about CNN's continuing relationship with Miller, who lists
                himself as a commentator with the network in his Twitter
                bio. Will CNN keep working with Miller?
                Thanks for your time – hope to hear from you soon.
                Best,
                Katherine

    Ahead of the Article being published, Susie Banikarim, editorial director at
    Gizmodo, asked for additional support in getting the Article pushed and distributed.


                                                                                       8
                                                                  Exhibit A, Page 8 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 9 of 25




    Gizmodo pushed the Article on its own and through the employment of an external
    public relations (PR) consultant. Gizmodo leveraged the outside PR firm, The Lead
    PR, LLC, to support the additional distribution of the Article. The Lead PR team was
    focused on amplifying the reach of the Article through “push[ing] this to political
    and media reporters now.”

    In addition to leveraging PR tactics to increase the Article’s traction, Gizmodo
    featured and promoted the Article on its websites and their social media accounts.
    On September 21, 2018, Jon Eismen, head of social media at Gizmodo Group, and
    Caitlin Schneider, social media editor, were asked to share the article across all of
    Gizmodo Group’s media properties including Jezebel, Splinter, Deadspin, and
    Gizmodo. Eisman confirmed he posted the Article across all owned social channels.
    Eismen also enlisted Gizmodo staffers to promote the Article on their own social
    media accounts, stating, “If anyone is around and can spare some retweets
    @here.” Gizmodo’s social media team was also asked to use the “breaking news”
    feature on Facebook to ensure the Article received priority in the news feed.

    Given data-usage and sharing restrictions regarding Facebook, data on Facebook
    traction must be manually pulled and only measures public pages and posts. As
    such, there is no way to fully determine the volume of sharing and conversation
    around the Article on private pages.

    On public Facebook channels, there were at least 24 related stories about Miller
    concerning the defamatory accusations made in the Article. Some of these stories
    generated significant traction. For example, a story by Newsweek was shared at
    least 12,600 times via Facebook, and the Daily Beast’s story was shared 1,749
    times.

    There was also significant sharing of the Article on Twitter. To analyze the Twitter
    activity, we employed TalkWalker, a digital monitoring and listening tool, to
    determine overall traction. On Twitter, there were approximately 55,500 mentions
    that include the words “Jason Miller AND Abortion.” Of these, 52,500 mentions
    occurred between September 21 and September 25, 2018.

          D.     Search Engine Optimization (“SEO”)

    Gizmodo also worked to ensure the Article ranked high in internet search results
    while also ensuring Miller would be associated with the most damaging and
    negative keywords in the Article. On September 24, 2018, “Cherilyn,” an outside


                                                                                       9
                                                                  Exhibit A, Page 9 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 10 of
                                      25



   SEO consultant, was contacted by Caitlin Vincel, Director of Editorial Product at
   Fusion Media Group, with the goal of increasing the SEO exposure of the Article. In
   their messages, Cherilyn provided multiple SEO recommendations including:

          x      Using keywords to increase exposure around Jason Miller’s
                 name
                 ¾      “the way people are searching for it – “abortion pill" and
                        "mistress" - two keywords I would make sure are in the
                        SEO headline”3
          x      Increasing high-authority inbound links coming into the article
                 ¾      “Make sure your other stories around this topic are
                        linking to this story and if you can, add in some links to
                        this story”
                 ¾      “You did it right by including his name in the SEO”

   The success of these efforts later became the subject of internal discussion and
   achievement as illustrated by the comment: “@joneiseman its funny because
   splinter is a breakout term4 in trends around Jason Miller ‘topic.’”

   Overall, the reach data shows the Article ranks for at least 332 keywords; meaning
   there are 332 keywords that when searched will drive readers to the Article. The
   Article also ranks within the top 15 results for the following keywords and phrases:

                               x Jason Miller
                               x Jason Miller Trump
                               x Jason Miller Strip Club
                               x Jason Miller Girlfriend
                               x Jason Miller Abortion
                               x Jason Miller Abortion Pill
                               x Jason Miller Wife

   3
     An “SEO headline” refers to the keywords in a piece of content’s title that signal to search
   engines what the content is about and the most important words in the content.
   4
     A “breakout term” is a search term that has grown by more than 5,000%, according to Google
   Trends.


                                                                                              10
                                                                       Exhibit A, Page 10 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 11 of
                                      25



                          x Jason Miller Baby Daddy
                          x Jason Miller News
                          x Jason Miller Affair

         E.    Overview of Article Exposure
               x    Total mentions across digital channels: 68.5K
               x    Total engagements across digital channels: 358.2K
               x    Potential reach across digital channels: 1.9T
               x    Total pageviews of initial article: 254.9K
               x    Total links from other sites to the Splinter article: 3.12K
               x    Percentage of positive article comments: 1%
               x    Percentage of negative comments: 79%




                                                                                      11
                                                                 Exhibit A, Page 11 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 12 of
                                      25



   IV.   Digital Reputation

   According to the 2019 Edelman Trust Barometer, traditional media and search
   engines are tied as the most trusted sources of information about a person or brand
   (65%). Trust in online news media is also fairly high at 55%. With these channels
   being the top three most trusted sources of information, one can begin to
   appreciate the impact of digital media and search results on reputation.

   Gizmodo pushed the Article throughout digital channels and proactively pitched it
   to traditional and online media outlets. As a result, the defamatory content about
   Miller was widely republished and its authority and relevance increased. This pick-
   up resulted in stories based on the Article appearing in the first page of Miller’s
   Google search results, and thus negatively impacted Miller’s reputation on the
   channels that people most often use to seek truthful information.




                                                                                    12
                                                               Exhibit A, Page 12 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 13 of
                                      25



   Additionally, due to the vast media pick-up and circulation of the content of the
   Article, the defamatory accusations were added to Miller’s Wikipedia page with
   citation to the Splinter Article. Wikipedia is one of the most popular sites on the
   internet and almost always ranks on the first page of search results.




      V.    Impact of the Story




                                                                                    13
                                                               Exhibit A, Page 13 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 14 of
                                      25



   Our analysis shows the Article had a far greater impact on Miller’s reputation than
   any other topic in the past year. The below graph represents all digital and social
   media mentions related to Miller from March 2018 to March 2019. Conversation
   related to Miller was historically low but saw a massive spike on the date of the
   Article’s publication. Of the 73.8K mentions about Jason Miller in the past year,
   92.8 percent (or 68.5K) included the keywords “Jason Miller + Abortion” and
   derived from the Article.




   The negative impact on Miller’s reputation is further depicted in the below word
   cloud. This graphic visually represents the keywords most commonly associated
   with a topic. The larger the word, the stronger the association. The following shows
   terms such as “abortion”, “pregnant”, “stripper”, “smoothie”, “sexual”, “secretly”,
   “drugged”, “impregnated”, and “arrested” have become deeply connected with
   Miller’s name.




                                                                                    14
                                                               Exhibit A, Page 14 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 15 of
                                      25



   As the distribution of the Article and its defamatory content increased, Miller
   became directly associated with several hashtags including #FamilyValues,
   #Abortion, #WarOnWomen, #SexualPredators, #GOPRapeCulture, #psychopath,
   #GOPRapists, #MeToo, and #FeloniousPoison; which further deepened the
   negative reputational impact on Miller in the context of large social campaigns and
   movements.




   Of all the comments posted in response to the Article and other stories it
   generated, only one percent were positive. The vast majority of the comments
   were negative (79 percent) or neutral (20 percent).

   We researched the demographics of those who engaged with this content and
   found that a top interest of the people who engaged were “family and parenting.”
   Also, many people who engaged with the content are professionals. This
   demographic typically includes a cross-section of the television news audience, as
   confirmed by comments mentioning Miller’s job at CNN, which underscores
   reputational damage given Jason Miller’s work as a political commentator on a
   major broadcast news outlet.




                                                                                    15
                                                               Exhibit A, Page 15 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 16 of
                                      25




   As part of our analysis, we also reviewed specific comments made about the Article
   and other stories it generated. Overall, the comments show a negative impact on
   Miller’s reputation, including expressions of disgust, hatred, and anger. A small
   sample of these comments includes:

         x     “If that story about slipping an abortion pill is true, that’s scary
               and wrong on so many levels. The one that sticks with me is that
               the “abortion pill” (I assume they’re talking about “plan B”) is
               supposed to be taken no more than 72 hours after unprotected
               sex. It is NOT supposed to be used to terminate an existing
               pregnancy. Dosing a pregnant woman with steroid to induce
               miscarriage is extremely dangerous for the woman, fatal for the
               baby, and most importantly, as bad or worse than rape in the
               context of taking away a woman’s right to choose what to do
               with her own body. I don’t know what the law says, but from a
               moral perspective, that should be a crime with heavy jail time.”

         x     “This monster is finished. His legacy is forever tarnished. He
               deserves it. Now get the rest of them Karma and show no
               mercy!”

         x     “No lie—I think of him as a long-lost Gorka spawn. Level of
               cravenness is about equal. Although level of revulsion for almost
               killing a woman because he couldn’t fucking handle a
               pregnancy—Christ on an ass.”




                                                                                      16
                                                                 Exhibit A, Page 16 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 17 of
                                      25



         x     “Looked a bit into Teneo Strategy, where this ambulatory pork
               chop got a job — one assumes having passed some sort of
               interview and background check. Founded by Declan Kenny and
               Doug Band, both dear friends of and advisors to ... Hillary and
               Bill Clinton. Teneo apparently had Huma Abedin on as a paid
               consultant thanks to a State Dept waiver, which upset Chuck
               Grassley, who seems an otherwise blithe fellow.. Tony Blair also
               served as advisor. Make of all that what you will.”

         x     “Oh, and CNN, WTF are you doing having shit like this on your
               shows? For god’s sake do a little background work before you
               let another one of these nut cases (/all of them) on television.”

         x     "He deserves to have his smoothie dosed with rat poison,
               because he is vermin."

         x     "I love when arrogant assholes go down. Especially if there
               conservative!"




                                                                                    17
                                                               Exhibit A, Page 17 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 18 of
                                      25



   V.    Reputational Damages

   Simply put, we will never be able to reach every person who read the Article and
   other stories it generated, saw posts about the Article on social media, and came
   across this material by searching Miller’s name on Google or other search engines.
   We can, however, take the steps set forth below to attempt to restore Miller’s
   reputation.

   To restore reputation, we develop and manage a digital campaign that would
   change the negative reputational impact caused by the Article, with the intent
   of changing the negative opinion it created. This campaign includes four
   categories: 1.) negative news media articles; 2.) negative search engine results;
   3.) negative social media engagements; and 4.) the frequency or amount of times
   we need to put an ad in front of someone to repair Jason Miller’s reputation.

   To address these categories, we arrive at the amount of professional fees and paid
   advertising dollars necessary to reach the Article’s audiences and change the
   perception it created. We create a media plan that is designed to reach the Article’s
   audiences in similar channels, where we target a specified amount of advertising
   impressions and frequency in order to change the negative perceptions it created.

         A.     Fees to Repair and Rebuild Jason Miller’s Reputation

   To begin repairing and rebuilding Miller’s reputation, we must do the following:
   1) ask publishers or individuals to take down content that was being published or
   shared; 2) suppress negative content through the development of new content;
   3) develop strategies for Miller to rebuild his personal and professional reputation;
   and 4) implement and manage advertising campaigns in channels most likely to
   reach the audiences impacted by the Article.

   We estimate the total amount needed to complete these necessary tasks is
   $1,844,618 for professional fees, which would include the development of new
   content and campaigns around Miller’s reputation, ongoing management of
   content in order to build the ranking around it, working with legal support to gather
   take-down notices, and engaging publishers to remove negative content.
   Professional Fees would also cover ongoing reporting and monitoring of progress
   and running a paid media campaign to rebuild Miller’s reputation.




                                                                                     18
                                                                Exhibit A, Page 18 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 19 of
                                      25



         B.    Advertising Dollars to Repair and Rebuild Jason Miller’s Reputation

   Based on our professional background, knowledge, training, education, and
   experience, we recommend a paid media spend of $61,527,853.65 with the goal of
   reaching as many people as possible that were impacted by the negative stories,
   sharing of the stories on social media, and the rankings of negative content in
   search engines. We expect the process of repairing Jason Miller’s reputation to
   take between 12 and 18 months.

               (1)    Negative News Media Articles Cost Calculation

   To calculate the advertising dollars necessary to combat the negative content
   shared about Miller, we used a formula endorsed and used by Cision/Trendkite and
   many fortune 100 companies around the world. The formula is the following: Ad
   Vale Equivalency (AVE) = Readership (Unique Visitors per Month, UVM) x Average
   Potential Article Readership (2.35%) x Average Ad Cost ($0.08).

   The average potential article readership is based on the assumption that not every
   person that goes to a site in a given month will read a particular article.

   Average Ad Cost is based on an average cost per thousand impressions (or CPM) of
   $8, which we've found is a representative average across different media type and
   outlet sizes across the Internet. That number is multiplied by 10 to account for the
   fact that the average ad size is about 10x smaller than the average article in terms
   of web page real estate. [$8/1000*10 = $0.08]

   STEPS TO CALCULATE AVE

         x     Located the Readership value (also known as UVM or Unique
               Visitors per Month) of the Article located in "Jason Miller
               Export.xls"
         x     Multiplied the Readership (UVM) of the Article by the Average
               Potential Article Readership (2.35%)
         x     Took the sum of the previous equation multiplied by the
               Average Ad Cost ($0.08)
         x     The sum of Steps 1 through 3 is the Ad Equivalency Value of the
               mention

   The total AVE of the 339 news media mentions is $5,220,336.

                                                                                    19
                                                               Exhibit A, Page 19 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 20 of
                                      25



   SOURCES:
   x   Source: Cision/Trendkite –Global leader in measurement and monitoring of
       media. https://www.trendkite.com/ and https://www.cision.com
   x   Source: Talkwalker - Leading monitoring and listening tool for social media,
       news and forums.. https://app.talkwalker.com

               (2)    Negative Social Media Mentions Cost Calculation

   We identified over 55,500 mentions on social media and 375,377 engagement
   across those social channels. In order to determine the reputational impact we
   looked at the average cost-per-action (CPA) of $18.68 and applied it to the total
   engagements across all social posts on social media.

   The total social media engagement times the average CPA is $7,012,042.

   APPROACH
   x    Used Talkwalker to capture all mentions around the topic from the launch of
        the Splinter article to April 16th.
   x    Calculated the total engagements from social sources including Facebook,
        Instagram, YouTube, LinkedIn, Pinterest, Google+, Twitter, Forums, Blogs.
   x    Applied the total to industry benchmark of $18.68.

   SOURCES
   x   Source: TalkWalker - Leading monitoring and listening tool for social media,
       news and forums. https://app.talkwalker.com
   x   Source: Industry - Wordstream 2018 $18.68 across multiple industries is the
       average CPA = Cost per action or cost per acquisition.

               (3)    Negative Search Engine Cost Calculation

   The negative stories based on the Article result from numerous searches on Google
   and other search engines, including "Jason Miller”, “Jason Miller DC”, "Jason Miller
   Trump”, "Jason Miller CNN” and Miller’s current employer “Jason Miller,
   Teneo”. In order to understand the monetary impact of the rankings, we reviewed
   all negative stories to see if they were ranking for keywords on Google with the
   goal of understanding how many potential people may have seen the content or
   clicked on it. We then determined how much Google would charge to run an ad
   for each keyword and the estimated amount of traffic it would drive to that

                                                                                    20
                                                               Exhibit A, Page 20 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 21 of
                                      25



   page. Next, we estimated the amount of time it will take to rebuild Miller’s
   reputation based on running ads for the same amount of time the stories generated
   by the Article have been visible on Google. Lastly, we ran similar calculations for
   other search engines outside of Google, including Bing, Yahoo and Baidu.

   The total for search engine impact is $8,134.80 a month. Applying this amount to
   a total of eight months (the amount of time the stories have been visible) equates
   to $65,078.40. When we add in the percentage from other search engines, the final
   total is $73,192.73.

   APPROACH:
   •    Captured all URLS tied to the topic. ͒
   •    Ran URLs through AHREFS to capture the ranking position that target URL
        holds in the organic search results for a given keyword. ͒
   •    Eliminated all URLs that did not have keyword rankings. ͒
   •    Captured all of the keywords and ran through Google Keyword Planner
        to determine estimated cost per click. Used $1.50 average cost per click
        when no recommendation was available. ͒
   •    In order to take into account other search engines like Bing, Yahoo and Baidu,
        we used a calculation based on the average global usage of search engines
        in October of 2018 equaling and additional 7.13%.

   SOURCES:
   x   Sources: AHREFS - Leading technology tool in search engine optimization
       and management. https://ahrefs.com
   x   Source:      Google Keyword       Planner    for   average      Cost     Per
       Click https://ads.google.com/home/tools/keyword-planner/
   x   Source: Ranking keyword estimated clicks https://ahrefs.com/blog/seo-
       metrics/#section7
   x   Source: We reviewed the average cost per click across industries which was
       sourced at $2.69 but reduced it to $1.50 cost per click since this is for an
       individual vs an industry.
   x   Source: Wordstream The average cost per click in AdWords across all
       industries is $2.69 - Wordstream Google Ad benchmarks, April 10, 2019
   x   Source: Worldwide Desktop Market Share of Leading Search Engines Globally
       - https://www.statista.com/statistics/216573/worldwide-market-share-of-
       search-engines/
       o      Google – 90.28%

                                                                                    21
                                                               Exhibit A, Page 21 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 22 of
                                      25



         o      Bing – 3.82%
         o      Yahoo – 2.76%
         o      Baidu - .55%

                (4)   Frequency of Advertisement To Ensure A Perception Change

   In advertising, the effective frequency is the number of times a person must be
   exposed to advertisement message before a response is made and before
   consideration takes place. To ensure we reach and change perception of the
   audience, we will need to increase frequency of the advertising by five-to-nine
   times. This will improve the chance that someone sees the ads, engages, or
   becomes aware. For purposes of this assignment, we used the lowest frequency of
   5X.

   SOURCES:
   Source – Nielson, How frequency of exposure can maximize the resonance of your
   digital campaigns.
   https://www.nielsen.com/au/en/insights/news/2017/how-frequency-of-exposure-
   can-maximise-the-resonance-of-your-digital-campaigns.html

                (5)   Summary of Cost Calculations

   Based on the frequency of 5x across the three major channels of search
   ($73,192.73), social ($7,012,042) and new media ($5,220,336), the total
   Advertising Dollars to repair and rebuild Miller’s reputation is 12,305,570.73 x (5X)
   = $61,527,853.65.




                                                                                     22
                                                                Exhibit A, Page 22 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 23 of
                                      25



   VI.   CONCLUSION

   Jason Miller’s reputation was substantially impacted by the Article and Gizmodo’s
   and Krueger’s aggressive promotion and distribution of the Article.

   While many media outlets work to expand the reach of their content, the
   enlistment of an outside PR firm, stated focus on associating Jason Miller with the
   most negative keywords in the Article as part of an SEO strategy, and the promotion
   of the Article across all Gizmodo news and social channels suggest a focused
   attempt to harm Miller’s reputation and generate brand recognition for Gizmodo
   and Splinter.

   The substantial reach and traction of the Article and its negative content requires
   an advertising campaign sufficient to overcome the widespread negative impact of
   the Article on Miller’s reputation. The total amount of the fees and costs necessary
   to begin to rebuild and repair Miller’s reputation is $63,372,471.65.




   Craig Kronenberger




                                                                                    23
                                                               Exhibit A, Page 23 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 24 of
                                      25


   Appendix I: Screenshot of the Article’s Performance




                                                                              24
                                                         Exhibit A, Page 24 of 25
Case 1:18-cv-24227-CMA Document 161-1 Entered on FLSD Docket 06/27/2019 Page 25 of
                                      25


   Appendix II: Visualization of the Article’s reach




                                                                                     3$'$




       '$ 'RPDLQ$XWKRULW\RUWKHDXWKRULW\RIWKHZHEVLWH3$ 3DJH$XWKRULW\RUWKHDXWKRULW\RIWKHVSHFLILF85/RUSDJH




                                                                                                                                                         25
                                                                                                                                    Exhibit A, Page 25 of 25
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 1 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                        1

 ·1· · · · · · · · ·UNITED STATES DISTRICT COURT
 ·2· · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
 ·3· · · · · · · · · · ·1:18-CV-24227-CMA-Altonaga
 ·4
 ·5· ·JASON MILLER· · · · · · · · · · )
 ·6· · · · · · Plaintiff,· · · · · · ·)
 ·7· ·VS.· · · · · · · · · · · · · · ·)
 ·8· ·GIZMODO MEDIA GROUP, LLC,· · · ·)
 ·9· ·A Delaware Corporation,· · · · ·)
 10· ·KATHERINE KRUEGER, individually,)
 11· ·And WILL MENAKER, individually, )
 12· · · · · · Defendants.· · · · · · )
 13· ·_________________________________/
 14
 15· · · · · · · · · · · · · DEPOSITION OF
 16· · · · · · · · · · · · · CRAIG KRONENBERGER
 17· · · · · · · · · · · · · Friday, June 7, 2019
 18· · · · · · · · · · · · · 9:00 a.m. to 4:30 p.m.
 19· · · · · · · · · · · · · 100 Hartsfield Center Parkway
 20· · · · · · · · · · · · · Suite 500
 21· · · · · · · · · · · · · Atlanta, Georgia· 30354
 22
 23
 24· ·Tamika Burnette, RPR, CRR-2870
 25


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.com
                                                            Exhibit %, Page 1 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 2 of 61
      CRAIG KRONENBERGER                                            June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                      12

 ·1· · · ·Q.· ·How long have you been the CEO of Stripe?
 ·2· · · ·A.· ·Just about three years.
 ·3· · · ·Q.· ·Is that when Stripe --
 ·4· · · ·A.· ·Started.
 ·5· · · ·Q.· ·That was my question.· You started Stripe
 ·6· ·three years ago?
 ·7· · · ·A.· ·I formally had started five years ago, but I
 ·8· ·started doing it full-time three years ago.
 ·9· · · ·Q.· ·Okay.· And when was Stripe Reputation
 10· ·Management first hired by Jason Miller?
 11· · · ·A.· ·It would have been in the August time frame,
 12· ·which the e-mails have the first communication
 13· ·correspondence that Ken was talking about on them.· So
 14· ·it was prior to the article going out, but it would
 15· ·have been in the August time frame.
 16· · · ·Q.· ·August of 2018?
 17· · · ·A.· ·Yes.
 18· · · ·Q.· ·And what did Mr. Miller hire Stripe to do
 19· ·then?
 20· · · ·A.· ·It was -- when we first started talking and
 21· ·we had our conversations, he was trying to address
 22· ·what was going on, mainly with his stuff regarding the
 23· ·family court, and then in addition to what eventually
 24· ·became the article, general conversations around it,
 25· ·filing the end, giving me background on A.J. Delgado,


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.com
                                                                                 YVer1f




                                                            Exhibit % Page 2 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 3 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       16

 ·1· ·essentially the monitoring and the data to get an
 ·2· ·understanding of what was going on.
 ·3· · · ·Q.· ·All right.· Break that down a little bit --
 ·4· · · ·A.· ·Yes.
 ·5· · · ·Q.· ·-- for those of us who don't understand.
 ·6· · · ·A.· ·Yes.
 ·7· · · ·Q.· ·What did you -- you said you looked at the
 ·8· ·monitoring of the data, what does that mean?
 ·9· · · ·A.· ·So what happened is that we used a set of
 10· ·different tools, in this case, Talkwalker, Ahrefs, and
 11· ·Moz, which I'm sure we'll talk about Moz as we go
 12· ·through this process.
 13· · · · · · Talkwalker is intended to go out and pull up
 14· ·any conversation that is online, dealing with whatever
 15· ·the topic is.· So in this case the topic was Jason
 16· ·Miller.· So we were looking at all of the
 17· ·conversations related to Jason Miller; on social
 18· ·media, in the news media, and blogs, different online
 19· ·resources.· And so it takes that data, extracts it so
 20· ·that we can get some type of historical view.· You
 21· ·can't go too far back because the tools do not allow
 22· ·you to do it because the platforms don't give you the
 23· ·data.· And so --
 24· · · ·Q.· ·How far -- I'm sorry, to interrupt you.· How
 25· ·far back does Talkwalker go?


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit %, Page 3 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 4 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       29

 ·1· ·wasn't necessarily a lot of news media articles being
 ·2· ·written about it, but you had a lot of people on
 ·3· ·social media talking about it, complaining and pushing
 ·4· ·back, on Olive Garden.
 ·5· · · · · · So in these examples, the volume of people
 ·6· ·talking about it becomes critical to it.· The other
 ·7· ·component of it is velocity.· So you're looking at the
 ·8· ·speed of which a story is picked up, and the
 ·9· ·trendline, and how much visibility it gets overall.
 10· · · ·Q.· ·Was there a lot of visibility between the
 11· ·affair of Ms. Delgado and Mr. Miller?
 12· · · ·A.· ·No.
 13· · · ·Q.· ·No, it had not been reported on?
 14· · · · · · MR. TURKEL:· Object to form.
 15· · · · · · THE WITNESS:· It's been reported on.
 16· · · · · · MR. TURKEL:· He didn't say it hadn't been
 17· ·reported on.
 18· · · · · · MS. SHULLMAN:· Okay.
 19· · · · · · THE WITNESS:· Yes.
 20· ·BY MS. SHULLMAN:
 21· · · ·Q.· ·Okay.· You said it had been reported on?
 22· · · ·A.· ·In our point of view of looking at it, one,
 23· ·it died off quickly.· He still had positive content
 24· ·out there on him.· We didn't see a lot of engagement
 25· ·around the conversation on it, and it was there, to be


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit % Page 4 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 5 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       30

 ·1· ·clear.· It did exist.· It was there.· It was visible.
 ·2· ·Obviously, if you searched for his name, it would show
 ·3· ·up.· But in looking at how much traction it got, and
 ·4· ·the fact that A.J. Delgado was still tweeting about
 ·5· ·it, and she wasn't getting any engagement, we felt
 ·6· ·like it was not an issue.
 ·7· · · ·Q.· ·And --
 ·8· · · ·A.· ·It died, in our terms.
 ·9· · · ·Q.· ·Right.· And again, though, you don't have any
 10· ·documents or data that could support your findings,
 11· ·because you did not retain any of that stuff?
 12· · · ·A.· ·Well, you can -- in the expert witness
 13· ·report, I believe, on that timeline, you can actually
 14· ·see some stuff pop up on it.· But no, I don't.· We
 15· ·would have looked at it at that time and made a
 16· ·decision.
 17· · · ·Q.· ·And you didn't do anything prior to the
 18· ·article that came out, you didn't -- you didn't take
 19· ·any steps to repair Mr. Miller's reputation?· You sort
 20· ·of just looked, and I just want to try to summarize
 21· ·your summary.· You looked, and you said there's
 22· ·nothing necessary at this time, was that your
 23· ·conclusion then?
 24· · · ·A.· ·Correct.
 25· · · · · · MR. TURKEL:· Object to form.


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit %, Page 5 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 6 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       46

 ·1· ·It's a red flag.· If she sees anything that's junk
 ·2· ·commentary, or not applicable or spam, she then sends
 ·3· ·the document to me, I go through it, and I go through
 ·4· ·my own content tagging process.
 ·5· · · · · · So I review what needs to be tagged, and I
 ·6· ·determine whether it is negative, positive, or
 ·7· ·neutral.
 ·8· · · ·Q.· ·Okay.· And what other criteria you use to
 ·9· ·determine whether a comment is negative, positive, or
 10· ·neutral?
 11· · · ·A.· ·If the -- if the content itself puts Jason
 12· ·Miller in a negative light, then it is considered
 13· ·negative.· If it's unclear, it is neutral.· And, of
 14· ·course, if we see something that is positive, then we
 15· ·try to -- you know, there are certain terms or
 16· ·language that may look negative, but really was meant
 17· ·to be positive, so you'll have to read it to make sure
 18· ·you understand that.
 19· · · ·Q.· ·And how is it that you reviewing the comment
 20· ·of someone else, can determine whether they meant it
 21· ·to be positive or negative?
 22· · · ·A.· ·Well because they're reading -- in this case,
 23· ·whenever someone is commenting, they're essentially
 24· ·engaging, and they're engaging with the article and
 25· ·the topic.


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit %, Page 6 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 7 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       47

 ·1· · · ·Q.· ·Can you sense sarcasm or other humerus
 ·2· ·mechanisms?
 ·3· · · ·A.· ·Yes.
 ·4· · · ·Q.· ·And how do you do that?
 ·5· · · ·A.· ·You can tell by people's commentary.
 ·6· · · ·Q.· ·Do you have any special training in
 ·7· ·linguistics or language arts or anything like that
 ·8· ·that would help you do that?
 ·9· · · ·A.· ·I have -- keep in mind, when you say
 10· ·"training," there is no formalized training in these
 11· ·toolsets, you know.· The stuff has only been around
 12· ·for, you know, five, six years.· So do I have training
 13· ·in looking at this data from a linguistic perspective,
 14· ·and understanding sentiment context, yes.
 15· · · ·Q.· ·And what is that training?
 16· · · ·A.· ·It's experience of doing this many, many,
 17· ·many, many times over and over again.
 18· · · ·Q.· ·Do you ever speak with the people who have
 19· ·made the comments about their comments on a particular
 20· ·topic?
 21· · · ·A.· ·No.
 22· · · ·Q.· ·Did you speak with any of the commenters
 23· ·about their comments on the article?
 24· · · ·A.· ·No.
 25· · · ·Q.· ·When you said you characterized things that


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit %, Page 7 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 8 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       48

 ·1· ·paint Mr. Miller in a negative light as negative --
 ·2· · · ·A.· ·Yes.
 ·3· · · ·Q.· ·-- would that include things that comment on
 ·4· ·his physical appearance?
 ·5· · · ·A.· ·Yes.
 ·6· · · ·Q.· ·What about things that comment on his
 ·7· ·political affiliation?
 ·8· · · ·A.· ·Yes.· If it's a negative -- if it's used in a
 ·9· ·negative context, yes.
 10· · · ·Q.· ·So --
 11· · · ·A.· ·Surfacing, I don't like you because you are a
 12· ·republican, that is considered negative.
 13· · · ·Q.· ·Okay.· Or if they referred to him, like, as a
 14· ·Trumpter, or something like that, would interpret that
 15· ·to be a negative connotation?
 16· · · ·A.· ·No.· It depends on how it's stated.· If he's
 17· ·a Trumpter, then he's someone that's part of Trump
 18· ·affiliation, that wouldn't be considered negative.                     I
 19· ·mean, it's depending on the context of how it's being
 20· ·used.
 21· · · ·Q.· ·Okay.· Do you have any way to measure whether
 22· ·someone who comments on his physical appearance, has
 23· ·changed his opinion of Mr. Miller as a result of
 24· ·reading the article?
 25· · · ·A.· ·When somebody comments on an article in a


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit %, Page 8 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 9 of 61
      CRAIG KRONENBERGER                                             June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                       65

 ·1· · · ·A.· ·No.· She talks about the story.· And she's
 ·2· ·talking about facts about the story that were talked
 ·3· ·about.
 ·4· · · ·Q.· ·But she's not ready to accept that story as
 ·5· ·true, that's what I'm --
 ·6· · · ·A.· ·No.· Nobody --
 ·7· · · · · · MR. TURKEL:· Object to form.
 ·8· · · · · · THE WITNESS:· What is the question?
 ·9· ·BY MS. SHULLMAN:
 10· · · ·Q.· ·Do you know what this commentary --
 11· ·commentator's opinion of Mr. Miller was, prior to the
 12· ·point at which time, he or she read the article?
 13· · · ·A.· ·No.· I do not know that.
 14· · · ·Q.· ·So do you know then whether her opinion
 15· ·changed as a result of reading the article?
 16· · · ·A.· ·If we are looking at comments that she has
 17· ·written on this, we would state that her opinion of
 18· ·Jason Miller is not good, it's negative.
 19· · · ·Q.· ·It may be negative, but has it changed?· Do
 20· ·you know when her opinion of Mr. Miller has changed?
 21· · · ·A.· ·We don't know what her opinion was prior to
 22· ·this, so we would not know that.
 23· · · ·Q.· ·Okay.· And with respect to the rest of the
 24· ·comments that you have picked out here --
 25· · · ·A.· ·Yes.


                                                             800.211.DEPO (3376)
                                                              EsquireSolutions.comYVer1f




                                                            Exhibit %, Page 9 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 10 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     70

 ·1· ·look at within the content.
 ·2· · · ·Q.· ·What is the volume?
 ·3· · · ·A.· ·The volume is the amount of people in
 ·4· ·conversation of the mention -- it is the amount of
 ·5· ·mentions, overall, that have occurred around the
 ·6· ·topic.
 ·7· · · ·Q.· ·And how would we determine the amount of
 ·8· ·mentions that occurred?
 ·9· · · ·A.· ·So in this case, using Talkwalker, which is a
 10· ·recognized tool in the industry and has, I believe,
 11· ·over 98 percent accuracy in extracting data from
 12· ·anything that's publicly available, through news
 13· ·media, social media sources, blogs, we extracted as
 14· ·much as we can.
 15· · · · · · The data has to be public.· We, obviously,
 16· ·cannot pull data from Facebook sources that are
 17· ·closed, so it's a private platform and we cannot get
 18· ·that data.
 19· · · ·Q.· ·Is Talkwalker a software program or what is
 20· ·it?
 21· · · ·A.· ·Yes.
 22· · · ·Q.· ·Is it available to the public?
 23· · · ·A.· ·Yes.· Anyone can go license and buy it.
 24· · · ·Q.· ·Do you know, approximately, what the license
 25· ·fees are for Talkwalker?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 10 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 11 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     71

 ·1· · · ·A.· ·It depends on how many -- how long, the
 ·2· ·amount of mentions.
 ·3· · · ·Q.· ·It's pretty expensive, though, right?
 ·4· · · ·A.· ·I -- it -- it depends.· I don't know what
 ·5· ·expensive would mean.· It depends on the context.· If
 ·6· ·you're a professional in this world, no, I don't think
 ·7· ·it's expensive at all.
 ·8· · · ·Q.· ·Does Stripe have a subscription with
 ·9· ·Talkwalker?
 10· · · ·A.· ·Yes.
 11· · · ·Q.· ·Do you know how much the subscription cost?
 12· · · ·A.· ·Yes.· I know how much our subscription cost.
 13· · · ·Q.· ·How much is it?
 14· · · ·A.· ·So our subscription, the pricing is based
 15· ·upon the volume of mentions overall.
 16· · · ·Q.· ·So it's a project specific sort of thing?
 17· · · ·A.· ·No.· It's not project specific.
 18· · · ·Q.· ·Okay.
 19· · · ·A.· ·So if I give you pricing, I will give you
 20· ·pricing for all the different work that I do across
 21· ·many, many clients.
 22· · · ·Q.· ·Got you.
 23· · · ·A.· ·It's not priced just for this project.
 24· · · ·Q.· ·Okay.· Your business has a Talkwalker
 25· ·subscription that it uses generally --


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 11 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 12 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     72

 ·1· · · ·A.· ·Correct.
 ·2· · · ·Q.· ·-- in its business operation?
 ·3· · · ·A.· ·Yes.
 ·4· · · ·Q.· ·Okay.
 ·5· · · ·A.· ·So for me it would be more expensive because
 ·6· ·I am using it and I put lots and lots of client work
 ·7· ·on this tool.
 ·8· · · ·Q.· ·Sure.· So tell me a little bit a little bit
 ·9· ·in layperson's term what Talkwalker -- I know you said
 10· ·it extracts public data, but what exactly does that
 11· ·mean?
 12· · · ·A.· ·So it's going out and it is capturing all of
 13· ·the mentions that you put into the search query.
 14· · · ·Q.· ·Okay.· Do you put a -- well, what search
 15· ·queries did you use in this case?
 16· · · ·A.· ·In this case it is Boolean, and it is what
 17· ·you're using for the search query itself.· And your
 18· ·goal is to narrow in as much as possible.· So in this
 19· ·case, our search queries we're looking at, abortion,
 20· ·pill, Jason Miller, Jason Miller, hash tags.· And, of
 21· ·course, we looked a at the Splinter News category.· So
 22· ·we looked at it, and we wanted to only look at things
 23· ·that had those associations together.
 24· · · · · · So in other words, if it had Jason Miller's
 25· ·divorce in it, we didn't want to pull that article.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 12 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 13 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     73

 ·1· ·If it had Jason Miller, you know, talking about, you
 ·2· ·know, abortion, but not talking about -- I'm trying to
 ·3· ·get the context of it.· If it's talking about things
 ·4· ·that aren't related, specifically, to the article,
 ·5· ·Boolean is intended to try to narrow it in as precise
 ·6· ·as possible, so that we don't pick up content that's
 ·7· ·not related to the issue itself.
 ·8· · · ·Q.· ·So the --
 ·9· · · ·A.· ·Like, Jason Miller and Trump.· Like, if there
 10· ·is some conversation about Jason Miller and Trump
 11· ·going on, we don't want that in the conversation
 12· ·because this is really about this particular story,
 13· ·and that's it.
 14· · · ·Q.· ·So the goal then in this part of the process
 15· ·is to obtain mentions, which was the word you used,
 16· ·related to the story?
 17· · · ·A.· ·Correct.· Now, in addition to that, we do set
 18· ·up -- we did set up search queries for -- separate of
 19· ·that.· We to have A.J. Delgado conversations that was
 20· ·Jason Miller and A.J. Delgado, as part of that
 21· ·process.· So we did separate that out, as part of it.
 22· · · ·Q.· ·And --
 23· · · ·A.· ·So in other words, if we wanted to pull all
 24· ·conversations about Jason Miller and A.J. Delgado,
 25· ·regardless of its article, we could have looked at it.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 13 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 14 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     77

 ·1· ·conversation.· We want it to be tied to the story,
 ·2· ·because it's this story and the context of this story
 ·3· ·that is really causing the reputational impact.
 ·4· · · ·Q.· ·Okay.· So going back to something you just
 ·5· ·said, you said you determined there was no
 ·6· ·reputational impact of the Delgado story prior to this
 ·7· ·article.· Is -- where, in your report, can I find the
 ·8· ·methodology or analysis or opinions you reached to
 ·9· ·formulate that opinion?
 10· · · · · · MR. TURKEL:· Object to form.
 11· · · · · · THE WITNESS:· This is -- what's in the report
 12· ·is what we put in the report.
 13· ·BY MS. SHULLMAN:
 14· · · ·Q.· ·Okay.· So you were --
 15· · · ·A.· ·We did not provide that because we did not
 16· ·need to provide it.· It's in the context of the story,
 17· ·not anything prior to it.
 18· · · ·Q.· ·Okay.· And you were not then hired -- in
 19· ·connection with serving as an expert in this case, you
 20· ·were not hired to opine on the status of Mr. Miller's
 21· ·reputation prior on the article?
 22· · · ·A.· ·Correct.· As it relates to this opinion, yes,
 23· ·except for the fact that when you look on -- on here.
 24· ·In the opinion, on page 14, you're seeing a trendline.
 25· ·And the trendline looks at volumes of conversations


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 14 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 15 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     78

 ·1· ·related to Jason Miller, so it's giving some
 ·2· ·historical perspective of how people were talking
 ·3· ·about him.
 ·4· · · ·Q.· ·What is that -- what is that -- and we're
 ·5· ·jumping ahead onto volume, but what is the time period
 ·6· ·reflected on this chart that's on page 14?
 ·7· · · ·A.· ·This is looking at March of 2018 through
 ·8· ·March of 2019.· It's looking at a full year set of
 ·9· ·data around Jason Miller and the term abortion.· And
 10· ·you could see when we use -- when we use this what we
 11· ·did is we -- this particular pull, basically is not
 12· ·looking at the Splinter News article in the sense of
 13· ·-- I should say it's looking at the Splinter.· What
 14· ·it's doing is it's looking at the term abortion, so
 15· ·we're expanding.· We're doing a little bit more
 16· ·general with the search.· And because of that you can
 17· ·see, back here, I believe, it's April, May.· And
 18· ·you've got August, so this was a conversation which
 19· ·was probably the conversation that you're talking with
 20· ·the Atlantic, and conversations related to this
 21· ·abortion conversation and Jason.
 22· · · ·Q.· ·Where is this from, the chart that I'm
 23· ·looking at on page -- the first chart on page 14 of
 24· ·your report?
 25· · · ·A.· ·Where does it come from?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 15 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 16 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     79

 ·1· · · ·Q.· ·Yes.
 ·2· · · ·A.· ·Talkwalker.
 ·3· · · ·Q.· ·That comes from Talkwalker?
 ·4· · · ·A.· ·Correct.
 ·5· · · ·Q.· ·I think you said you're getting more general,
 ·6· ·but you're actually getting more specific, right?
 ·7· ·This is the keywords Jason Miller and abortion, or is
 ·8· ·this just Jason Miller?
 ·9· · · ·A.· ·Well this is -- this is expanding it because
 10· ·prior -- when we're just looking at the article, we're
 11· ·looking at the article of the launch date itself --
 12· · · ·Q.· ·Yes?
 13· · · ·A.· ·-- and we're looking at Splinter News as part
 14· ·of that conversation from that point.· So now we're
 15· ·kind of broadening the search to kind of show what was
 16· ·going on as it relates to conversation of Jason Miller
 17· ·and the term abortion.· So the Splinter news would
 18· ·fall into that, but it's when I went to go to the
 19· ·actual analysis, that gets more narrow.
 20· · · ·Q.· ·But --
 21· · · ·A.· ·This is broader.
 22· · · ·Q.· ·I guess what I'm trying to -- if you look at
 23· ·the horizontal line of that chart, it says Jason
 24· ·Miller.· So that signals to me that Jason Miller is
 25· ·your search query?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 16 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 17 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     80

 ·1· · · ·A.· ·No, this is not the search query.
 ·2· · · ·Q.· ·Okay.
 ·3· · · ·A.· ·The search query was used up above.· It says
 ·4· ·Jason Miller, plus abortion.· This is a general
 ·5· ·search, and Jason Miller here is the title of the
 ·6· ·graph.· So we titled it.· You have to put a title in
 ·7· ·for the -- it's what we call it.
 ·8· · · ·Q.· ·Okay.· And how --
 ·9· · · ·A.· ·It's a graph name.· Yes.
 10· · · ·Q.· ·How did you choose this particular time
 11· ·period of one year?
 12· · · ·A.· ·It's typical to look at a -- kind of a
 13· ·year-long history.· There is a -- we're not doing a
 14· ·full historical pull, which cost money.· It's common
 15· ·to do, you know, a full year's quick search on stuff.
 16· ·In this case it's, you know, it gives you some
 17· ·trendline to understand the volume of conversations
 18· ·around Jason in general.
 19· · · ·Q.· ·Why did you exclude the time period of
 20· ·August 2017 and December 2016, when Ms. Delgado broke
 21· ·the news of the affair with Mr. Miller and the
 22· ·resulting child, and sat down for the article, with
 23· ·the Atlantic, to talk about that affair and resulting
 24· ·child, because both of those time periods would also
 25· ·have reflected conversations --


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 17 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 18 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     86

 ·1· ·queries in Talkwalker?
 ·2· · · ·A.· ·Correct.
 ·3· · · ·Q.· ·And what were the search queries -- I want to
 ·4· ·say search query, what were the search queries you
 ·5· ·ran?
 ·6· · · ·A.· ·Our search queries focused around Jason
 ·7· ·Miller, abortion, abortion pill, Splinter News
 ·8· ·article, and Jason Miller's social handles.
 ·9· · · ·Q.· ·Okay.· Do you know, as you sit here --
 10· · · ·A.· ·That was the primary.
 11· · · ·Q.· ·Okay.
 12· · · ·A.· ·Once again, we didn't parse the data.· We
 13· ·looked at it and broke it down by A.J. Delgado.· We
 14· ·broke it down by Trump.· We broke down multiple
 15· ·elements in order to try to isolate those out of the
 16· ·conversation.
 17· · · ·Q.· ·Okay.· So your report doesn't tell me which
 18· ·ones you used for determining the mentions, but in
 19· ·discussing SEO results, your report mentions Jason
 20· ·Miller, Jason Miller Trump, Jason Miller strip club,
 21· ·Jason Miller abortion, Jason Miller abortion pill,
 22· ·Jason Miller wife, Jason Miller baby daddy, Jason
 23· ·Miller news, and Jason Miller affair?
 24· · · ·A.· ·That report, are you looking at the search
 25· ·data?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 18 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 19 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     87

 ·1· · · ·Q.· ·I am, and I just -- so I'm not clear --
 ·2· · · ·A.· ·Yes.· That's different than Talkwalker.
 ·3· · · ·Q.· ·Okay.· So how am I going to know what queries
 ·4· ·you put into Talkwalker to come up with the raw file?
 ·5· · · ·A.· ·I can provide you the Boolean tags, so I can
 ·6· ·see if there's a way to extract out Boolean tags to
 ·7· ·provide to you so you can see break downs of data.
 ·8· · · ·Q.· ·Okay.
 ·9· · · ·A.· ·That's part of it.
 10· · · ·Q.· ·Do you -- so your report mentions running a
 11· ·query for Jason Miller and abortion on Talkwalker.· Do
 12· ·you believe there were other queries that you ran,
 13· ·literally queries that you ran on Talkwalker to get to
 14· ·the raw data for the mentions?· It just doesn't say
 15· ·that.· I'm trying to understand --
 16· · · ·A.· ·Yes, yes, yes.
 17· · · ·Q.· ·-- because it's not in here.
 18· · · ·A.· ·The primary -- the pull was hyper focused on
 19· ·the Jason Miller abortion Splinter News story, and we
 20· ·used the, I think, the word and language of abortion
 21· ·pill as part of that search query.
 22· · · ·Q.· ·Okay.
 23· · · ·A.· ·Because we did not -- once again, we didn't
 24· ·want to pull stuff that relate to Trump.· As I said,
 25· ·we did set up search queries around things like Trump,


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 19 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 20 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     89

 ·1· ·Miller, and then it would say plus Donald Trump, plus
 ·2· ·abortion pill, plus A.J.· Delgado.· That's how you
 ·3· ·kind of write Boolean out.
 ·4· · · ·Q.· ·Yes?
 ·5· · · ·A.· ·I'm using that as an example.
 ·6· · · ·Q.· ·Sure.
 ·7· · · ·A.· ·But if there are certain terms that you don't
 ·8· ·want in it, that you think might create noise, then
 ·9· ·you can put minus X type of work language.
 10· · · ·Q.· ·Okay.· And you don't -- but you don't know
 11· ·the particular Boolean query used for this one, for
 12· ·this -- for Talkwalker for the mentions?· I'm just --
 13· ·I don't know what --
 14· · · ·A.· ·I can provide it to you.
 15· · · ·Q.· ·Okay.
 16· · · ·A.· ·I can provide it to you.
 17· · · ·Q.· ·And based on that Boolean query, Talkwalker
 18· ·gives you what you've described, I believe, as the raw
 19· ·file?
 20· · · ·A.· ·No.· What it does is it gives me the data in
 21· ·a visual format.
 22· · · ·Q.· ·Okay.
 23· · · ·A.· ·So it comes back so I can see it.· It's a
 24· ·trendline like that graph you saw.
 25· · · ·Q.· ·Yes?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 20 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 21 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     91

 ·1· ·September '18 through April 2019, because that's when
 ·2· ·your report was being prepared?
 ·3· · · ·A.· ·(Nodding yes.)
 ·4· · · ·Q.· ·And you'll input a Boolean search in
 ·5· ·Talkwalker --
 ·6· · · ·A.· ·Yes.
 ·7· · · ·Q.· ·-- which is not included in here, but you can
 ·8· ·provide?
 ·9· · · ·A.· ·Yes.
 10· · · ·Q.· ·And Talkwalker gives you, what I called the
 11· ·raw file, but then you sort of said it's a little
 12· ·different than that.· So tell me what output
 13· ·Talkwalker provides to you.
 14· · · ·A.· ·It will breakdown the data and show total
 15· ·volume.· It will show how it's trending or how it
 16· ·trended over time.· It will show a sentiment
 17· ·breakdown.
 18· · · ·Q.· ·Okay.· So let me interrupt you then.· This
 19· ·one search query is going to give you -- will it give
 20· ·you -- well mentions is part of volume, sorry.
 21· · · · · · Okay.· Does it give you velocity and
 22· ·authority as well or those are different?
 23· · · ·A.· ·Well, it does -- it does give you authority
 24· ·but it doesn't give you the full equation for
 25· ·authority.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 21 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 22 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     92

 ·1· · · ·Q.· ·Okay.
 ·2· · · ·A.· ·But it gives you partial.
 ·3· · · ·Q.· ·So let's hold on that for now.· We'll talk
 ·4· ·about that later.
 ·5· · · ·A.· ·It gives you volume.
 ·6· · · ·Q.· ·It gives you volume?
 ·7· · · ·A.· ·Yes.
 ·8· · · ·Q.· ·And that's a -- that's a file that, I think,
 ·9· ·we've established, is not in your report but it's
 10· ·something that you have?
 11· · · ·A.· ·Yes.
 12· · · ·Q.· ·So you have this raw data.· And then I
 13· ·believe you said you turn that raw data into something
 14· ·more meaningful, I think was the word that you used?
 15· · · ·A.· ·Correct.
 16· · · ·Q.· ·Is that in your report?
 17· · · ·A.· ·Yes.
 18· · · ·Q.· ·So where do I find --
 19· · · ·A.· ·Well what we did is --
 20· · · ·Q.· ·-- in these documents?
 21· · · ·A.· ·-- we extracted the media contents, so --
 22· · · ·Q.· ·And everything is labeled, so if you want to
 23· ·point me to the number at the bottom of the page, that
 24· ·would help.
 25· · · ·A.· ·Okay.· So these are on here.· Let me find --


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 22 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 23 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                     96

 ·1· ·you're looking at, once again, volume is the number
 ·2· ·one factor that you're looking at.
 ·3· · · ·Q.· ·And that you described, I think, is number of
 ·4· ·mentions --
 ·5· · · ·A.· ·Number of mentions.
 ·6· · · ·Q.· ·-- across all public sources?
 ·7· · · ·A.· ·Yes.
 ·8· · · ·Q.· ·Okay.· Does it give you anything -- is it
 ·9· ·just giving you a numerical spit out, or is it coding
 10· ·as positive, negative, or neutral?· What is --
 11· · · ·A.· ·The technology itself, as we stated before,
 12· ·does code sentiment tools or can do it.
 13· · · ·Q.· ·Okay.
 14· · · ·A.· ·And we will -- we will look at it, but we
 15· ·don't fully, you know, with 100 percent confidence
 16· ·trust sentiment tools --
 17· · · ·Q.· ·Okay.
 18· · · ·A.· ·-- without doing some type of sampling,
 19· ·visual sampling ourselves.
 20· · · ·Q.· ·Okay.· And did you do visual sampling here?
 21· · · ·A.· ·Yes.
 22· · · ·Q.· ·And how does that process work?
 23· · · ·A.· ·We go through the articles, and we go through
 24· ·the titles of the articles.
 25· · · ·Q.· ·And articles would be included in the


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 23 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 24 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    100

 ·1· ·online channels."· So then there seems to be a
 ·2· ·different number used later.
 ·3· · · ·A.· ·Let me just make sure I'm understanding.                   I
 ·4· ·want to make sure I commented on it.
 ·5· · · · · · (Witness examining document.)· Yes.· That's
 ·6· ·correct how that is written.· The difference is that
 ·7· ·we went through the mentions, and cleaned mentions,
 ·8· ·and we went into the actual damages portion of it and
 ·9· ·cleansed it.· So the 68.5 mentions drove the 1.9
 10· ·trillion, from a reach perspective.
 11· · · ·Q.· ·Okay.· But I'm just trying to understand
 12· ·because I don't have the raw data.· The mentions that
 13· ·Talkwalker threw out, they threw out 68.5 -- 68,500
 14· ·mentions?
 15· · · ·A.· ·Correct.
 16· · · ·Q.· ·That's their raw data?
 17· · · ·A.· ·Yes.
 18· · · ·Q.· ·Okay.· Of those 68,500 mentions, how many of
 19· ·them did you personally code as positive, negative, or
 20· ·neutral?
 21· · · ·A.· ·We -- I coded all of the news media's
 22· ·mentions of it, and then we, essentially, took the
 23· ·social content and we sampled the social content.· And
 24· ·that was done visually, and that was done by me, and
 25· ·it was a visual check to see if the sentiment tools


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 24 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 25 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    101

 ·1· ·was picking up on the term abortion, in the context of
 ·2· ·those.
 ·3· · · ·Q.· ·What was the sample -- what percentage of
 ·4· ·social media mentions did you sample?
 ·5· · · ·A.· ·On the social media mentions, we were looking
 ·6· ·at, I believe it was 6,000 mentions that we went
 ·7· ·through.
 ·8· · · ·Q.· ·You say "we," so were there other people in
 ·9· ·your office?
 10· · · ·A.· ·I'm sorry, myself.· No.
 11· · · ·Q.· ·Okay.
 12· · · ·A.· ·No.
 13· · · ·Q.· ·So you reviewed --
 14· · · ·A.· ·All news media mentions went in there, social
 15· ·media mentions, obviously, had to be a sampled.
 16· · · ·Q.· ·Sure.· So to your recollection, you sampled
 17· ·-- you personally reviewed around 6,000 --
 18· · · ·A.· ·Mentions.
 19· · · ·Q.· ·-- mentions --
 20· · · ·A.· ·Yes.
 21· · · ·Q.· ·-- on social media?
 22· · · ·A.· ·Yes.
 23· · · ·Q.· ·And you personally coded them as positive,
 24· ·negative, or neutral?
 25· · · ·A.· ·No.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 25 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 26 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    103

 ·1· ·word, but to discount or to not use?· You get from
 ·2· ·68.5 to 55.5, so obviously --
 ·3· · · ·A.· ·As people join into the conversation, like,
 ·4· ·trying to sell something, you'll find in there
 ·5· ·sometimes.· You'll find, you know, basically,
 ·6· ·spamming, Twitter, tweets that's just hash tag things,
 ·7· ·just for the sake of hash tags.
 ·8· · · ·Q.· ·What if they're harsh tagging to express
 ·9· ·their dislike for Mr. Miller for other reasons, would
 10· ·those be rejected?
 11· · · ·A.· ·No.
 12· · · ·Q.· ·So any -- any reference at all to Mr.
 13· ·Miller --
 14· · · ·A.· ·But it had to have abortion, abortion pill in
 15· ·the conversation.· So if they're saying something
 16· ·negative about Jason Miller, but not bringing up the
 17· ·Splinter news article, abortion, abortion pill, it
 18· ·wouldn't be in there.
 19· · · ·Q.· ·Okay.
 20· · · ·A.· ·So it wouldn't pull up that mention.
 21· ·Remember what you're trying to do is you're trying to
 22· ·-- the Talkwalker uses AI, so artificial intelligence
 23· ·to drive the sentiment tool.· And you're trying to
 24· ·gauge whether the sentiment tool is picking it up
 25· ·properly.· Because if it's not picking it up properly


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 26 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 27 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    104

 ·1· ·and you're getting too much junk, then you have to go
 ·2· ·back and refine your search query.
 ·3· · · ·Q.· ·Okay.· So you reject all data --
 ·4· · · ·A.· ·That's the search point.
 ·5· · · ·Q.· ·Right.· So you're trying to obtain data that
 ·6· ·is only related to mentions of Mr. Miller in context
 ·7· ·of this article?
 ·8· · · ·A.· ·Correct.
 ·9· · · ·Q.· ·You're discounting or rejecting mentions of
 10· ·Mr. Miller outside of the context of this article?
 11· · · ·A.· ·Correct.
 12· · · ·Q.· ·And that leads you to the number of mentions,
 13· ·and then you code those as positive, negative, or
 14· ·neutral?· The sentiments tool codes it?
 15· · · ·A.· ·The sentiment tool codes it.
 16· · · ·Q.· ·And then you crosscheck it?
 17· · · ·A.· ·Correct.
 18· · · ·Q.· ·And does the sentiment tool have any -- that
 19· ·codes it -- have any way of knowing whether any
 20· ·mention, any individual mentioning or news
 21· ·organizational mentioning or whoever the mentioning
 22· ·is, had a negative sentiment towards Mr. Miller prior
 23· ·to the article?
 24· · · ·A.· ·No.· No.
 25· · · ·Q.· ·Okay.· You say in your -- I want to go back


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 27 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 28 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    117

 ·1· ·why we have to use technology as part of the process.
 ·2· · · ·Q.· ·Okay.· So your -- so Stripe 7 through 31 is
 ·3· ·the 201 referring domains that you mentioned in your
 ·4· ·report?
 ·5· · · ·A.· ·Those are the referring domains.· Yes.
 ·6· · · ·Q.· ·Okay.· Is there anything else that you do to
 ·7· ·assess volume?
 ·8· · · ·A.· ·No.
 ·9· · · ·Q.· ·Okay.· So --
 10· · · ·A.· ·Well, the amount of engagements is considered
 11· ·a volume --
 12· · · ·Q.· ·Okay.
 13· · · ·A.· ·-- a factor.
 14· · · ·Q.· ·What does the amount of engagement means?
 15· · · ·A.· ·So that's the amount of people that
 16· ·commented, shared, liked a particular mention or
 17· ·comment.
 18· · · ·Q.· ·And you're talking about people who comment,
 19· ·share, or like across either online URLs hosting, the
 20· ·article, or their own content, right?
 21· · · ·A.· ·Yes.· So it will be -- by the way, the
 22· ·definition is in the exhibits that I provided.
 23· · · ·Q.· ·Yes.
 24· · · ·A.· ·So it could be someone tweeted out the
 25· ·article and they're re-tweeting the article.· Somebody


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 28 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 29 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    118

 ·1· ·tweets it out and their friends then turns around and
 ·2· ·re-tweets it.
 ·3· · · ·Q.· ·How do you determine engagement?
 ·4· · · ·A.· ·The calculation for engagement is there.· We
 ·5· ·pull it through Talkwalker.
 ·6· · · ·Q.· ·How is that different than mentions, because
 ·7· ·I thought mentions was supposed to pick up all of this
 ·8· ·stuff?
 ·9· · · ·A.· ·It does, but every single mention, has an
 10· ·engagement number associated with it.· Because just
 11· ·because someone mentioned it, it involves people who
 12· ·didn't mention it, but saw it.
 13· · · ·Q.· ·Okay.
 14· · · ·A.· ·So if people are sharing it, that's what
 15· ·increases the reach of it.
 16· · · ·Q.· ·Okay.
 17· · · ·A.· ·Does that make sense?
 18· · · ·Q.· ·Yes.· Okay.· So you -- and then once you
 19· ·determine the number of engagements --
 20· · · ·A.· ·Yes.
 21· · · ·Q.· ·-- do you code those as positive, negative,
 22· ·or neutral?
 23· · · ·A.· ·You don't code the engagements.
 24· · · ·Q.· ·It's just a volume?
 25· · · ·A.· ·It's a volume.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 29 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 30 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    119

 ·1· · · ·Q.· ·Okay.· You just want to know the number?
 ·2· · · ·A.· ·Yes.· It's the volume and the time.
 ·3· · · ·Q.· ·Okay.
 ·4· · · ·A.· ·It's not relevant to code the engagements.
 ·5· · · ·Q.· ·Okay.· So you're really just looking at that
 ·6· ·to look at number of likes, shares, and comments?
 ·7· · · ·A.· ·Correct.
 ·8· · · ·Q.· ·Not necessarily the substance of those likes,
 ·9· ·shares, or comments?
 10· · · ·A.· ·Yes, because I mean, you can't.
 11· · · ·Q.· ·Okay.
 12· · · ·A.· ·You can't -- there is no way to actually do
 13· ·that.
 14· · · ·Q.· ·Well, you could look at them, but the volume
 15· ·is high?
 16· · · ·A.· ·No.· In that case, if someone shares
 17· ·something, you know, I mean, what am I going to read,
 18· ·about a someone sharing.· There is nothing to read,
 19· ·it's a share.
 20· · · ·Q.· ·If they shared it, though, with commentary,
 21· ·you could read that?
 22· · · ·A.· ·I could.
 23· · · ·Q.· ·Right.· It's just not practical, that's all
 24· ·I'm trying to get at?
 25· · · ·A.· ·Right.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 30 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 31 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    128

 ·1· ·looking at it.· Because news is more real time and --
 ·2· ·first of all, just to be clear, no one knows the --
 ·3· ·all of the full outlet on how people actually
 ·4· ·operates, nobody knows.· There are assumptions and
 ·5· ·research and studies on what is considered to have
 ·6· ·high authority, and why you would rank it.· News
 ·7· ·content tends to have higher authority, and tends to
 ·8· ·do better in search results via Google.
 ·9· · · ·Q.· ·How do you test the authority -- I guess --
 10· ·you're trying to test the authority of the article,
 11· ·correct?
 12· · · ·A.· ·Yes.· So in it, there are two different ways
 13· ·to test the authority.
 14· · · ·Q.· ·Okay.
 15· · · ·A.· ·The first way is an AHRefs and Moz, they
 16· ·provide an authority score.· So all of these articles
 17· ·that are out there have authority associated with it.
 18· ·So --
 19· · · ·Q.· ·What was the authority score for Splinter,
 20· ·for this article?
 21· · · ·A.· ·I don't -- I don't believe I wrote down the
 22· ·authority score for it.
 23· · · ·Q.· ·Okay.
 24· · · ·A.· ·Let me get -- let me finish it, and then that
 25· ·will help.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 31 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 32 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    135

 ·1· ·evaluating and doing analysis, and looking at this,
 ·2· ·and looking at many, many cases, dealing with this
 ·3· ·particular thing, which this includes, once again,
 ·4· ·adultery, sexual harassment, rape, human trafficking,
 ·5· ·drug trafficking, you name it, that this is considered
 ·6· ·a highly negative article, and that the overall volume
 ·7· ·and the authority of people who are talking about this
 ·8· ·particular article itself hurts his reputation in a
 ·9· ·significant way.
 10· ·BY MS. SHULLMAN:
 11· · · ·Q.· ·Well, that's what I'm just -- that's what I'm
 12· ·trying to get to an understanding of.· The impact on
 13· ·the reputation is assumed by the volume of the
 14· ·discussion around the article?
 15· · · ·A.· ·The volume, the sentiment, and the authority
 16· ·of the sources that are talking about it.
 17· · · ·Q.· ·Okay.· On page 14, as well, you have this, I
 18· ·think, what you call a word cloud?
 19· · · ·A.· ·Yes.
 20· · · ·Q.· ·What is the date range on that word cloud?
 21· · · ·A.· ·The date range is from when the article went
 22· ·out to when the actual opinion was actually released
 23· ·-- or I'm sorry, when we finished the opinion.
 24· · · ·Q.· ·So it's September of 2018 to April of 2019?
 25· · · ·A.· ·Correct.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit % Page 32 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 33 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    143

 ·1· ·up here the search terms.
 ·2· · · ·Q.· ·Got you.
 ·3· · · ·A.· ·Yes.
 ·4· · · ·Q.· ·So the interest in Jason Miller, actually
 ·5· ·peaks, in December of 2016, right?
 ·6· · · ·A.· ·Correct.
 ·7· · · ·Q.· ·And that's the time frame in which the news
 ·8· ·of his affair with Ms. Delgado became public; is that
 ·9· ·your understanding?
 10· · · ·A.· ·Part of it is.
 11· · · ·Q.· ·Okay.· What part did I get wrong?
 12· · · ·A.· ·It depends on what was coming out, because
 13· ·there was conversations with Jason Miller in -- to be
 14· ·in that role itself.· There is the A.J. Delgado story.
 15· ·There were multiple things that happened in the time
 16· ·frame, so yes.
 17· · · ·Q.· ·Did you study, though, the volume --
 18· · · ·A.· ·There is also --
 19· · · ·Q.· ·-- velocity, and authority, at that
 20· ·December 2016 time frame?
 21· · · ·A.· ·Once again, what happened is -- well, the
 22· ·answer is I did look at a trendline, yes.· The
 23· ·trendline, back then, is lower, in overall
 24· ·conversation, and is -- is not even comparable to the
 25· ·conversations that happened during the Splinter News


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 33 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 34 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    144

 ·1· ·article.
 ·2· · · ·Q.· ·And how would I determine that from looking
 ·3· ·at your report, sir?
 ·4· · · ·A.· ·I didn't write it in the report, and it's not
 ·5· ·in my opinion because the context of what happened
 ·6· ·back then, in my opinion, is not beneficial to going
 ·7· ·forward.
 ·8· · · ·Q.· ·But --
 ·9· · · ·A.· ·You're talking about -- I understand what
 10· ·you're trying to get to.· There is -- the context of
 11· ·the article is about abortion, killing a baby.· It has
 12· ·nothing to do with adultery.· To me, the reputational
 13· ·impact to those are judged completely different.· So I
 14· ·do not compare the fact that this is adultery in the
 15· ·conversations that occurred.· So I'm not going to get
 16· ·that mixed with the context of this story.· My job is
 17· ·to understand the implications of this article, on his
 18· ·reputation.· And when I look at his reputation, over
 19· ·time, when I look at it, and I did the trendline, this
 20· ·conversation was extremely high, very negative, and is
 21· ·related to the abortion pill in the Splinter News
 22· ·story.
 23· · · · · · When I put into context of what happened back
 24· ·in December, there's a -- there is one totally
 25· ·different conversation going on, it's not in context,


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 34 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 35 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    145

 ·1· ·it's apples and oranges, talking about an abortion,
 ·2· ·killing a baby.
 ·3· · · ·Q.· ·But it is the time where interest in Mr.
 ·4· ·Miller was highest, right?
 ·5· · · ·A.· ·No.
 ·6· · · ·Q.· ·You can see --
 ·7· · · ·A.· ·No.
 ·8· · · ·Q.· ·-- if you look at the next page --
 ·9· · · ·A.· ·No.
 10· · · ·Q.· ·-- that's December 25th, 2016, it's 100?
 11· · · ·A.· ·No.
 12· · · ·Q.· ·Why not?
 13· · · · · · MR. TURKEL:· Object to form.
 14· · · · · · THE WITNESS:· This is done incorrectly.
 15· ·BY MS. SHULLMAN:
 16· · · ·Q.· ·Okay.
 17· · · ·A.· ·This exhibit, as you see, it is incorrect.
 18· · · ·Q.· ·Okay.· Tell me what's wrong with it.
 19· · · ·A.· ·So the first thing is, is that the
 20· ·trendlines, you're looking at, pulls in all data
 21· ·related to the name Jason Miller.
 22· · · ·Q.· ·Correct.
 23· · · ·A.· ·That means every single Jason Miller,
 24· ·including the Jason Miller of the UFC fired.
 25· · · ·Q.· ·Right.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 35 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 36 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    154

 ·1· · · ·A.· ·Yes.
 ·2· · · ·Q.· ·And it was your opinion that that did not
 ·3· ·impact his reputation, or was it your opinion that
 ·4· ·that would impact his reputation?
 ·5· · · ·A.· ·Sure.· People are out there saying that
 ·6· ·stuff.· Sure, it has some impact on his reputation.
 ·7· ·People, you know, dislike people.· He plays in a
 ·8· ·political space, so yes.
 ·9· · · ·Q.· ·So prior to reading the article, is it fair
 10· ·to say that there were a number of people who already
 11· ·disliked Mr. Miller at the time the article came out?
 12· · · · · · MR. TURKEL:· Object to form.
 13· · · · · · THE WITNESS:· Yes.· I'm sure there are people
 14· ·who disliked Jason Miller prior to the article.
 15· ·BY MS. SHULLMAN:
 16· · · ·Q.· ·And the methodologies that you used to
 17· ·formulate your opinion have no way to determine
 18· ·whether the article caused any one particular
 19· ·individual to change his or her opinion about Mr.
 20· ·Miller; is that correct?
 21· · · · · · MR. TURKEL:· Object to the form.
 22· · · · · · THE WITNESS:· So I don't have information
 23· ·relating to people's opinion -- individual people's
 24· ·opinions, prior to the article or post-article, other
 25· ·than commentary and the reactions that we've seen.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 36 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 37 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    155

 ·1· ·Does that answer the question?
 ·2· · · ·Q.· ·(By Ms. Shullman)· Yes.· But the commentary
 ·3· ·reactions you see, though, you're not able to
 ·4· ·determine whether those comments or reactions were --
 ·5· ·were brought about by that individual's prior opinion
 ·6· ·of Mr. Miller, or whether there opinion changed as a
 ·7· ·result of the article?
 ·8· · · ·A.· ·I don't --
 ·9· · · · · · MR. TURKEL:· Form.
 10· · · · · · THE WITNESS:· I don't know where anyone's
 11· ·opinions ultimately net out.· What I do know is that
 12· ·people were reacting negatively to an article, an
 13· ·article that, in the context from a reputational
 14· ·perspective, is a criminal activity, it's killing of a
 15· ·baby, it is much worse reputationally than anything
 16· ·else, that might have been out there.· It's not even
 17· ·comparable.
 18· ·BY MS. SHULLMAN:
 19· · · ·Q.· ·Did the method or analysis that you employed
 20· ·in formulating your opinion that the article
 21· ·negatively impacted Mr. Miller's reputation measure
 22· ·change in opinions of Mr. Miller?
 23· · · ·A.· ·No, no.
 24· · · · · · MR. TURKEL:· Object to form.
 25· · · · · · THE WITNESS:· There is no way to understand


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 37 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 38 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    156

 ·1· ·-- it's impossible to have done that.
 ·2· ·BY MS. SHULLMAN:
 ·3· · · ·Q.· ·You have a second opinion -- well, actually,
 ·4· ·before -- yes.· You have a second opinion in this
 ·5· ·case, correct?
 ·6· · · · · · MR. TURKEL:· Form.
 ·7· ·BY MS. SHULLMAN:
 ·8· · · ·Q.· ·Did you formulate a second opinion in this
 ·9· ·case?
 10· · · ·A.· ·I don't know.
 11· · · · · · MR. TURKEL:· Form.
 12· ·BY MS. SHULLMAN:
 13· · · ·Q.· ·It's not a memory test.· I'm just trying to
 14· ·find it in the report myself.
 15· · · ·A.· ·I don't know.· You've got it in the report.
 16· · · ·Q.· ·Sure.· There was an opinion, and I'll find
 17· ·it, specifically, expressed on the cost.· I'll read it
 18· ·to you.· This is page 5 of your report.· "We conclude
 19· ·with a reasonable degree of certainty in our field
 20· ·that the cost of the reasonable and necessary efforts
 21· ·to begin to repair Miller's reputation and correct the
 22· ·defamatory narrative disseminated about him, are
 23· ·$63,372,471.65."
 24· · · ·A.· ·Yes.
 25· · · ·Q.· ·Is that your opinion?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 38 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 39 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    160

 ·1· ·article, you know, it's not correct.· I, obviously,
 ·2· ·cannot survey every single person that saw this
 ·3· ·content.· It's not possible to do that.
 ·4· ·BY MS. SHULLMAN:
 ·5· · · ·Q.· ·Okay.· So --
 ·6· · · ·A.· ·It could be every single person out there,
 ·7· ·everyone, everyone.· There could be far more than what
 ·8· ·we saw, actually believes the story, so...
 ·9· · · ·Q.· ·But that's what I'm trying to get at.· Like,
 10· ·are you trying to -- you're talking about changing the
 11· ·perception of people created as a result of the
 12· ·article, but are you really just trying to reach
 13· ·everybody who saw the article, regardless of whether
 14· ·their perception changed as a result of the article?
 15· · · · · · MR. TURKEL:· Object to form.· Do you have me?
 16· ·I'm not mic'd up.· I'm sorry.
 17· · · · · · THE VIDEOGRAPHER:· I can hear you.
 18· · · · · · THE WITNESS:· I can't change -- I don't know
 19· ·what people's opinion were, other than in the context
 20· ·of the social media mentions.· So I don't -- I don't
 21· ·-- I'm not trying to understand what their opinions
 22· ·are, I can't.· There is no way for me to do that.
 23· ·BY MS. SHULLMAN:
 24· · · ·Q.· ·But is your --
 25· · · ·A.· ·But your assumption would be that, you know,


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 39 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 40 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    161

 ·1· ·everybody walked away saying this is funny, this is
 ·2· ·ridiculous.
 ·3· · · ·Q.· ·Well I'm not assuming either way.
 ·4· · · ·A.· ·Yes.
 ·5· · · ·Q.· ·I think we just don't know what the reaction
 ·6· ·was.
 ·7· · · ·A.· ·Well we know what the reaction was.· We don't
 ·8· ·necessarily know --
 ·9· · · ·Q.· ·Whether there was a change?
 10· · · ·A.· ·We don't know the opinion --
 11· · · ·Q.· ·Right.
 12· · · ·A.· ·-- without surveying and talking to each
 13· ·individual person who read the article.
 14· · · ·Q.· ·Right.· And so that's kind of what I'm trying
 15· ·to get at.· With these advertising dollars, are we
 16· ·trying to reach everyone who saw the article?
 17· · · ·A.· ·Yes.
 18· · · ·Q.· ·Okay.· And not -- so we are not trying to
 19· ·reach only that segment of people who saw the article,
 20· ·whose opinions changed as a result of it?
 21· · · ·A.· ·Right, because there is no way of doing that.
 22· · · ·Q.· ·Right.
 23· · · ·A.· ·That is the only fair way of doing that.
 24· · · ·Q.· ·Right.· So the way to reach the people whose
 25· ·opinions changed by the article, because we don't know


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 40 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 41 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    163

 ·1· · · ·Q.· ·It could be Jason's mom, it could be somebody
 ·2· ·who doesn't know him?
 ·3· · · ·A.· ·Correct.
 ·4· · · ·Q.· ·All right.· So how do we -- I mean, candidly
 ·5· ·$63 million is a lot of money --
 ·6· · · ·A.· ·(Nodding yes.)
 ·7· · · ·Q.· ·-- so let's go through how we come up -- how
 ·8· ·you derive that it will cost $63 million to prepare
 ·9· ·Mr. Miller's reputation?
 10· · · ·A.· ·First off, candidly, it is a lot of money,
 11· ·and the article -- the initial article reached an
 12· ·enormous amount of people, and so therefore, you have
 13· ·no choice, but to be able to do that.
 14· · · ·Q.· ·And it reached a number of people and you're
 15· ·-- you're getting that from -- you're getting that
 16· ·reach number, again, from the same place --
 17· · · ·A.· ·I'm not using reach in the calculation at
 18· ·all.
 19· · · ·Q.· ·Right.· But you're saying -- when you say it
 20· ·reached a lot of people, you're saying a lot of people
 21· ·were exposed to the article, but you don't know
 22· ·whether they read all of it, some of it, none of it,
 23· ·read it four times, five times?
 24· · · ·A.· ·Correct.
 25· · · ·Q.· ·Okay.· So how do we get to $63 million?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 41 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 42 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    164

 ·1· · · ·A.· ·To be clear, though, your assumption would be
 ·2· ·that nobody read it.
 ·3· · · ·Q.· ·No.· I wouldn't make that assumption.
 ·4· · · ·A.· ·That's your opinion.
 ·5· · · ·Q.· ·No.· I'm not making that assumption.· I'm
 ·6· ·more asking whether we can determine it.· It sounds
 ·7· ·like we cannot determine whether people read it?
 ·8· · · ·A.· ·We cannot.
 ·9· · · ·Q.· ·Right.
 10· · · ·A.· ·We can do the best that we can to try to fix
 11· ·something that is terrible.· And just so we're clear,
 12· ·when you have those kinds of allegations made against
 13· ·you, and it gets this amount of exposure, you know,
 14· ·you can't just walk away like it's not that easy.
 15· ·I've done enough of these that it's detrimental to
 16· ·people, it crushes them.· And it is unfair, and there
 17· ·is nothing that you can do about it, except to try to
 18· ·attempt to repair your reputation, change perceptions
 19· ·about you.· It impacts everything in your life from
 20· ·your kids, your wife, your family, everything.
 21· · · ·Q.· ·Have you talked to Mr. Miller about any of
 22· ·those impacts on his life?
 23· · · ·A.· ·I've had conversations, yes.
 24· · · ·Q.· ·But you testified earlier that you did not
 25· ·speak with Mr. Miller in formulating your opinions, so


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 42 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 43 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    178

 ·1· ·there is nothing to say.· In this world today, you
 ·2· ·think that there is something that can actually go out
 ·3· ·and fix his reputation right now, there isn't.
 ·4· · · ·Q.· ·But you opine that we need $63 million, and
 ·5· ·part of that is to suppress negative content --
 ·6· · · ·A.· ·Yes.· But first --
 ·7· · · ·Q.· ·-- through the development of new content?
 ·8· · · · · · MR. TURKEL:· Object to form.
 ·9· · · · · · THE WITNESS:· But first, in order to be able
 10· ·to do that, we need something.· We need -- we need
 11· ·something that allows us to go out to try to change
 12· ·the opinion.· We need an apology.· We need a
 13· ·retraction.· We need to state to the general public
 14· ·that this story was a bunch of bullshit.· That has to
 15· ·happen.· And if you don't have anything like that, you
 16· ·can't do anything.
 17· ·BY MS. SHULLMAN:
 18· · · ·Q.· ·And is that something that has to come from
 19· ·Splinter.· I'm trying to understand because this is
 20· ·part of your -- the suppression of negative content
 21· ·through the development of new content is part of your
 22· ·cost?
 23· · · ·A.· ·Yes.· Splinter, it needs to come --
 24· · · · · · MR. TURKEL:· Object to form.· Go ahead and
 25· ·answer.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 43 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 44 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    179

 ·1· · · ·Q.· ·(By Ms. Shullman)· Well, wait.· Let me finish
 ·2· ·the question then so that --
 ·3· · · ·A.· ·You gave me two questions.
 ·4· · · ·Q.· ·I know.· So part of the fees that you think
 ·5· ·are necessary to repair -- and I know we cannot fully
 ·6· ·restore, we've already established that, but part of
 ·7· ·the fees that you believe are necessary, includes fees
 ·8· ·that will go to suppressing negative comment through
 ·9· ·the development of new content; is that correct?
 10· · · ·A.· ·Correct.
 11· · · ·Q.· ·But then you also said that there is nothing
 12· ·you can do because you need something else to happen,
 13· ·and I'm trying to understand what you mean by that.
 14· ·You --
 15· · · · · · MR. TURKEL:· You're still asking him, sorry.
 16· ·BY MS. SHULLMAN:
 17· · · ·Q.· ·Okay.· What do you need in order to be able
 18· ·to develop new content that will be designed to
 19· ·suppress negative content?
 20· · · · · · MR. TURKEL:· Form.
 21· · · · · · MS. SHULLMAN:· What's wrong with the form?
 22· · · · · · MR. TURKEL:· Other than a jury verdict in a
 23· ·lawsuit, I mean, isn't that why we're here?
 24· · · · · · MS. SHULLMAN:· I'm asking for his answer, not
 25· ·yours, Ken.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 44 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 45 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    180

 ·1· · · · · · MR. TURKEL:· But the form is just essentially
 ·2· ·asking for, your know, questions that replicates the
 ·3· ·legal version of what he's answered already, so it
 ·4· ·keeps coming out in different ways, so.
 ·5· · · · · · MS. SHULLMAN:· Okay.· He wants money to be
 ·6· ·able to do this, but has said he can't yet do it,
 ·7· ·because he's missing things.
 ·8· ·BY MS. SHULLMAN:
 ·9· · · ·Q.· ·What are you missing to be able to do that?
 10· · · ·A.· ·We -- we need -- we need something that --
 11· ·well, there is a couple of things we need.· One is
 12· ·there has to be something out there that states that
 13· ·the article was incorrect, that the information was
 14· ·not correct, and the story was essentially made up,
 15· ·fake, whatever you want to call it.
 16· · · ·Q.· ·Okay.· Let me pause there because I don't
 17· ·want to get too far ahead.
 18· · · ·A.· ·Wait.· That's one thing.
 19· · · ·Q.· ·No, I know, but I want to go through all of
 20· ·them.
 21· · · ·A.· ·Okay.
 22· · · ·Q.· ·I'll give you a chance to go through all of
 23· ·them.· Is that something that has to come from
 24· ·Splinter?
 25· · · ·A.· ·Yes.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 45 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 46 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    181

 ·1· · · · · · MR. TURKEL:· Object to form.
 ·2· · · · · · THE WITNESS:· Basically, yes.
 ·3· ·BY MS. SHULLMAN:
 ·4· · · ·Q.· ·That would be included in your new content?
 ·5· · · ·A.· ·Yes.· That would be the core of it.
 ·6· · · ·Q.· ·Okay.
 ·7· · · ·A.· ·Yes.
 ·8· · · ·Q.· ·Okay.· All right.· And then the third thing,
 ·9· ·you said you need to develop strategies for Miller to
 10· ·rebuild his personal and professional reputation; what
 11· ·does that mean?
 12· · · ·A.· ·Wait.· Go back to where we were.
 13· · · ·Q.· ·Yes, I'm sorry.· Page 18.
 14· · · ·A.· ·Yes.
 15· · · ·Q.· ·And you've listed -- in the first paragraph
 16· ·under Sub A you've listed the four things that you
 17· ·say --
 18· · · ·A.· ·Yes.
 19· · · ·Q.· ·-- you must do, so the third one.
 20· · · ·A.· ·Yes.· And the third one.· So what ends up
 21· ·happening in these cases is that, outside of getting
 22· ·that and putting that out there, there are other
 23· ·tactics that you have to do; for example, you might
 24· ·have to write letters on his behalf that he can use
 25· ·with employers, potential employers.· There are things


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 46 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 47 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    199

 ·1· ·people like me can understand it.
 ·2· · · ·A.· ·Yes.
 ·3· · · ·Q.· ·What is the readership?· Is that the
 ·4· ·readership of this particular article, or the
 ·5· ·readership of where you're going to put your
 ·6· ·advertisement?
 ·7· · · ·A.· ·Well, it's of this particular article.
 ·8· · · ·Q.· ·Okay.
 ·9· · · ·A.· ·So we extract all of the articles.· And once
 10· ·the articles are extracted, we run this through Cision
 11· ·Trendkite, to get to the AVA calculations.· So they
 12· ·pull it.· They pull the actual calculations of all of
 13· ·those news outlet, in order to define the formula.
 14· · · ·Q.· ·Okay.· So help me understand.· The data that
 15· ·goes into the readership component of that formula, is
 16· ·a total of the unique visitors of all URLs referencing
 17· ·the article --
 18· · · ·A.· ·Per --
 19· · · ·Q.· ·-- or linking to it?
 20· · · ·A.· ·Correct.
 21· · · ·Q.· ·So both of those?
 22· · · ·A.· ·Linking -- again, these would be articles
 23· ·that were referencing linking to it.· Yes.· Correct.
 24· · · ·Q.· ·Okay.
 25· · · ·A.· ·Referencing about this article.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 47 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 48 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    200

 ·1· · · ·Q.· ·Referencing or linking, right?
 ·2· · · ·A.· ·Yes.
 ·3· · · ·Q.· ·Okay.· So it would include the -- I just want
 ·4· ·to make sure I understand.· It would include a website
 ·5· ·that shows somebody has a link to the article, but it
 ·6· ·would also include a website who wrote their own
 ·7· ·article, based on our article?
 ·8· · · ·A.· ·Correct.
 ·9· · · ·Q.· ·Okay.
 10· · · ·A.· ·In most cases they're repeating the article
 11· ·and linking to it.
 12· · · ·Q.· ·And how does it -- yes, I understand.· And
 13· ·how does Cision Trendkite determine the unique
 14· ·visitors per month; is it to the URL, where they're
 15· ·hosting that article, or is it to their website in
 16· ·general?
 17· · · ·A.· ·It's -- it's too the actual site itself.
 18· · · ·Q.· ·It's to the actual domain that's hosting the
 19· ·content about the smoothie incident?
 20· · · ·A.· ·It looks at the potential amount of readers
 21· ·for that particular news outlet in order to try to
 22· ·quantify it.
 23· · · ·Q.· ·So it's not actual, it's a potential number?
 24· · · ·A.· ·Well this is the average potential article
 25· ·readership, so it will look at what -- what the amount


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 48 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 49 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    201

 ·1· ·of people are that would potentially read the article,
 ·2· ·for that particular news outlet.
 ·3· · · ·Q.· ·And how does it determine that number?
 ·4· · · ·A.· ·I mean there's a -- there's a formula
 ·5· ·algorithm that's created based upon the traffic that
 ·6· ·comes to the website, and it's -- they usually pull
 ·7· ·the data through some type of pixel or code that sits
 ·8· ·on the site to estimate it.· Or it's through surveying
 ·9· ·the news media outlet.· There is multiple ways company
 10· ·come to it, but I believe there is just through pixel
 11· ·technology.
 12· · · ·Q.· ·Okay.· And is this data -- is this readership
 13· ·value somewhere attached to your -- in your report?
 14· · · ·A.· ·Yes.· That was the -- that was in the export
 15· ·out.· It goes into the whole AVE stuff.· It should
 16· ·have been.
 17· · · ·Q.· ·That was what begins at Stripe -- I think,
 18· ·Stripe 31?
 19· · · ·A.· ·Yes.· It's like right in here.· It's the dark
 20· ·one.
 21· · · ·Q.· ·The dark one?
 22· · · ·A.· ·Yes.
 23· · · ·Q.· ·I'm sorry.· Those are later then?
 24· · · ·A.· ·Those are the exports from it.
 25· · · ·Q.· ·Stripe 123 then?


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 49 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 50 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    202

 ·1· · · ·A.· ·Correct.
 ·2· · · ·Q.· ·Beginning at Stripe 123?
 ·3· · · ·A.· ·Correct.
 ·4· · · ·Q.· ·Okay.· And is this an export of Trendkite,
 ·5· ·Cision Trendkite, or is this something that you
 ·6· ·created?
 ·7· · · ·A.· ·That's Cision Trendkite.
 ·8· · · ·Q.· ·Okay.
 ·9· · · ·A.· ·It needed to be put in their system in order
 10· ·to pull the AVE cost out of it.
 11· · · ·Q.· ·That was my next question actually.· So did
 12· ·you input the URLs that you had obtained --
 13· · · ·A.· ·Through Talkwalker.
 14· · · ·Q.· ·-- through Talkwalker?
 15· · · ·A.· ·Yes.
 16· · · ·Q.· ·Do you have to individually type those in, or
 17· ·can you just export and import?
 18· · · ·A.· ·No.· We exported them out.· We went through
 19· ·-- I went through them, and then deleted things that
 20· ·were considered not relevant, and then I took the
 21· ·final list, and provided the list to put into the
 22· ·Trendkite system.
 23· · · ·Q.· ·And in inputting the -- or in importing, I
 24· ·guess, because it's not really importing -- importing
 25· ·information into the Trendkite system, did you


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 50 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 51 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    220

 ·1· · · ·A.· ·Yes, it's mentions.· We used the search
 ·2· ·queries to dice up the content and pull all total
 ·3· ·mentions, which include social media and news media
 ·4· ·mentions.· It follows the same process as the news
 ·5· ·media content that we pulled.
 ·6· · · ·Q.· ·Okay.
 ·7· · · ·A.· ·It's just social media in nature versus news
 ·8· ·media online.
 ·9· · · ·Q.· ·So the methodology for determining whether a
 10· ·potential mention was negative, is the same as that
 11· ·which you employed with respect to the news media
 12· ·content?
 13· · · ·A.· ·Well the news media content we can actually
 14· ·manually go through and look at it, which is what we
 15· ·said we did.· Through this, what we did is,
 16· ·essentially, an I-test, sifting through and looking at
 17· ·a sample set of data.· In order to just make sure that
 18· ·the system itself is picking up the right types of
 19· ·topics.· The tool itself provides a sentiment score as
 20· ·part of the process, and it shows the amount of
 21· ·engagements and, of course, what the mention was,
 22· ·where it came from.
 23· · · ·Q.· ·Okay.· But again, if the mention was
 24· ·something along the lines of -- and I'm just using
 25· ·something I saw, chinless dickwad, that would be coded


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 51 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 52 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    221

 ·1· ·as negative?
 ·2· · · ·A.· ·Well wait a minute.· So the mention, if the
 ·3· ·mention has to pull the language around abortion,
 ·4· ·abortion pill, Splinter News or Jason Miller.· No
 ·5· ·matter what the comment is associated with the actual
 ·6· ·article, or its associated with the topic.· So it's
 ·7· ·not just people out there calling Jason Miller names
 ·8· ·that we're picking it up.
 ·9· · · ·Q.· ·But if I called him a name --
 10· · · ·A.· ·We wouldn't want to do that.
 11· · · ·Q.· ·-- and commenting on the article --
 12· · · ·A.· ·Right.
 13· · · ·Q.· ·-- then it would pick it up?
 14· · · ·A.· ·Yes.
 15· · · ·Q.· ·And --
 16· · · ·A.· ·If they were sharing the article and then
 17· ·calling Jason Miller a name and -- and -- if they are
 18· ·calling him a name, and linked to the article, then
 19· ·yes, it would pick it up.
 20· · · ·Q.· ·Or if he -- yes.· Or if they commented on the
 21· ·article, on social media, and called him a name, the
 22· ·same would happen, it would pick it up?
 23· · · ·A.· ·I think we're talking the same thing.· I want
 24· ·to make sure we're clear on this.
 25· · · ·Q.· ·Okay.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 52 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 53 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    245

 ·1· ·that occurred.
 ·2· · · ·Q.· ·Well, wait a minute.· I thought you did pull
 ·3· ·the total?
 ·4· · · ·A.· ·No.· We told you that there is too much stuff
 ·5· ·that becomes noise, and we needed to get defined
 ·6· ·enough, which is why we put in that abortion pill.
 ·7· ·What about the people that commented, but didn't bring
 ·8· ·up abortion pill, but read the article and started
 ·9· ·ripping apart Jason Miller.· But we can't add those to
 10· ·it because that would be unfair.
 11· · · ·Q.· ·Right.· Got you.
 12· · · ·A.· ·We want to be as precise as possible with the
 13· ·data.
 14· · · ·Q.· ·Okay.
 15· · · ·A.· ·I'm getting to this point because we're
 16· ·arguing about the numbers and I assure you, in a
 17· ·formula that, not only as precise, but this is very,
 18· ·very conservative.· Because we can't even look at what
 19· ·happened on Facebook, it's completely closed off to
 20· ·us.· And I guarantee that the numbers are really high
 21· ·on Facebook because of the amount of people on
 22· ·Facebook that are sharing content, so...
 23· · · ·Q.· ·You guarantee --
 24· · · ·A.· ·Well, we don't know.
 25· · · ·Q.· ·-- but you don't really know because you


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 53 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 54 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    253

 ·1· · · ·Q.· ·So for every one person who engage with the
 ·2· ·article, you are trying to obtain five people who will
 ·3· ·engage with your paid content?
 ·4· · · ·A.· ·Correct.
 ·5· · · ·Q.· ·Got you.· How do you measure change in
 ·6· ·perception?
 ·7· · · ·A.· ·Change in perception is measured by -- once
 ·8· ·again, we're looking at sentiment, commentary around
 ·9· ·the share itself, how people are reacting to the
 10· ·article, and benchmarking that against what happened
 11· ·with this article.
 12· · · ·Q.· ·Have you ever done any -- in your work as
 13· ·Stripe Reputation, have you ever done any efficacy
 14· ·studies on the change of perception?
 15· · · ·A.· ·Not with Stripe.· No.
 16· · · ·Q.· ·Have you done that prior to Stripe?
 17· · · ·A.· ·Yes.
 18· · · ·Q.· ·Approximately, how many times?
 19· · · ·A.· ·I don't know.· I was at Edelman and were
 20· ·involved in those, and we were involved in many
 21· ·different studies to look at it.· I couldn't tell you
 22· ·how many.
 23· · · ·Q.· ·Okay.· And what --
 24· · · ·A.· ·I didn't conduct it myself, but I was on the
 25· ·projects where they were conducted.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 54 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 55 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    258

 ·1· ·of number five in the calculation is?
 ·2· · · ·A.· ·I -- I --
 ·3· · · · · · MR. TURKEL:· Object to form.
 ·4· · · · · · THE WITNESS:· I told you that the research
 ·5· ·around competitiveness and keeping it in front of
 ·6· ·people is super important to change people's opinion.
 ·7· ·We know that's critical in advertisement
 ·8· ·effectiveness.· So the research is out there on it.
 ·9· ·We used five, which is actually lower than the
 10· ·averages that are out there.
 11· ·BY MS. SHULLMAN:
 12· · · ·Q.· ·But is there research specific to --
 13· · · ·A.· ·In the short --
 14· · · ·Q.· ·-- engagements?
 15· · · ·A.· ·In the short history of engagements that
 16· ·people have had out there, I don't know if there is
 17· ·any research, specifically, on engagements.
 18· · · ·Q.· ·Okay.
 19· · · ·A.· ·But my question for you would be then, how do
 20· ·you think you're going to replace 375,000 plus
 21· ·engagements?· The only way to do it is to pay for
 22· ·engagements.· So logically, that makes sense.· I just
 23· ·want to make sure -- you're getting into the formula
 24· ·of beating up an advertising methodology that works.
 25· ·I mean, this is how we do it.· We do pay for


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 55 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 56 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    259

 ·1· ·engagements.· If I'm trying to equal 375,000
 ·2· ·engagements, I have to go after it some way.
 ·3· · · ·Q.· ·I'm just trying to figure out --
 ·4· · · ·A.· ·And five times --
 ·5· · · ·Q.· ·-- why you bid five.· That's all.
 ·6· · · ·A.· ·Because as you see later in my opinion here,
 ·7· ·in the opinion I state with the frequency and
 ·8· ·exposure.· "The effectiveness in the frequency is the
 ·9· ·number of times a person must be exposed to the
 10· ·advertisement message before a response is made and
 11· ·before consideration takes place."· To ensure that we
 12· ·reach and change perceptions, my recommendation is
 13· ·based upon all of this, is that it needed to be
 14· ·somewhere between 5 to 9.· I ended up using 5, as a
 15· ·factor for doing it.
 16· · · ·Q.· ·Okay.· But again, there is no -- and I
 17· ·understand the research with respect to frequency of
 18· ·advertising, but you're not aware of any research with
 19· ·respect to what the right number to use for frequency
 20· ·with respect to engagements is?
 21· · · · · · MR. TURKEL:· Object to form.
 22· · · · · · THE WITNESS:· For engagements, no, but for
 23· ·advertising in general, yes.
 24· ·BY MS. SHULLMAN:
 25· · · ·Q.· ·Right.· Okay.· And then the last part of your


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 56 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 57 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    275

 ·1· ·with it, but we don't know.
 ·2· ·BY MS. SHULLMAN:
 ·3· · · ·Q.· ·Okay.· And you use a -- you use a frequency
 ·4· ·of five, again, on those Google advertisements?
 ·5· · · ·A.· ·Correct.
 ·6· · · ·Q.· ·Because that comports with your methodology,
 ·7· ·just to kind of short circuit it.· Your methodology
 ·8· ·with respect to the paid content that you would --
 ·9· · · ·A.· ·I believe people have to see it five times in
 10· ·order to believe it.
 11· · · ·Q.· ·And you use an average of a $1.50 cost per
 12· ·click?
 13· · · ·A.· ·Yes.
 14· · · ·Q.· ·Why do you pick $1.50?
 15· · · ·A.· ·The -- there is industry source that you have
 16· ·that's 0.09, not reduced.· We went to a $1.50, just
 17· ·because we think that that is an average that is
 18· ·acceptable and can be done across this category.
 19· · · ·Q.· ·Okay.
 20· · · ·A.· ·I mean there's -- you know.· We think it's a
 21· ·fair value.
 22· · · ·Q.· ·Turning back to the word cloud that appeared
 23· ·earlier in your report?
 24· · · ·A.· ·Yes.
 25· · · ·Q.· ·If you find it first, let me know.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 57 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 58 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    276

 ·1· · · ·A.· ·14.
 ·2· · · ·Q.· ·There we go.· Talkwalker generates this word
 ·3· ·cloud based on a search -- is it a Boolean search
 ·4· ·criteria, or is it just a search criteria for Jason
 ·5· ·Miller?
 ·6· · · ·A.· ·Well it's Boolean as it relates to Jason
 ·7· ·Miller.
 ·8· · · ·Q.· ·Okay.· So this word cloud --
 ·9· · · ·A.· ·It's the same one that's been used to pull
 10· ·mentions.
 11· · · ·Q.· ·Okay.· So if you backed you, though -- so,
 12· ·really, isn't this word cloud measuring perception of
 13· ·Mr. Miller around this particular topic?
 14· · · ·A.· ·Correct.
 15· · · · · · MR. TURKEL:· Object to form.
 16· ·BY MS. SHULLMAN:
 17· · · ·Q.· ·So did you look at a word --
 18· · · ·A.· ·Well let me see.· Perception is --
 19· · · ·Q.· ·Association, sorry?
 20· · · ·A.· ·The word association tied to all of the
 21· ·mentions that were made.· These were the types of
 22· ·words that were being used.
 23· · · ·Q.· ·Did you use -- did you generate a word cloud
 24· ·simply with respect to Jason Miller, like, his name?
 25· · · ·A.· ·No.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit % Page 58 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 59 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    278

 ·1· ·pills, Splinter News, Jason Miller, Jason Miller hash
 ·2· ·tag, that kind of thing.
 ·3· ·BY MS. SHULLMAN:
 ·4· · · ·Q.· ·Okay.· And you don't have with you today the
 ·5· ·Booleen -- you're not able to tell me the Boolean
 ·6· ·search used with respect to generating this word
 ·7· ·cloud, the same as with respect to generating the --
 ·8· · · ·A.· ·No.· But I can give you how we diced up the
 ·9· ·content.
 10· · · ·Q.· ·You say in your report, Mr. Kronenberger,
 11· ·that the article caused Mr. Miller's Wikipedia page to
 12· ·be changed?
 13· · · ·A.· ·Yes.
 14· · · ·Q.· ·And I think you have that on page 13 of your
 15· ·report?
 16· · · ·A.· ·Yes.
 17· · · ·Q.· ·"Due the to vast media pick-up and
 18· ·circulation of the content of the article, the
 19· ·defamatory accusations were added to Miller's
 20· ·Wikipedia page with citation to the Splinter article,"
 21· ·correct?
 22· · · ·A.· ·Correct.
 23· · · ·Q.· ·Did you look at how the accusations were
 24· ·first added to Mr. Miller's Wikipedia page?
 25· · · ·A.· ·Somebody put in an incorrect source.· Yes.


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 59 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 60 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    307

 ·1· ·So -- and the reality is is that you have to factor in
 ·2· ·the fact that if you look at the baseline that we did
 ·3· ·have in place, that there was not a significant amount
 ·4· ·of conversation mentions that were occurring, even
 ·5· ·with the A.J.· Delgado story that went out.· There
 ·6· ·just wasn't a lot out there, it was minimal, compared
 ·7· ·to this story.· And then you add in the fact that this
 ·8· ·story is here, is in a much different situation, once
 ·9· ·again, than any of its previous history.· You can't
 10· ·compare the fact of adultery or the fact that he was a
 11· ·republican to being someone who is a murderer, killing
 12· ·a baby, and secretly trying to kill a baby, putting an
 13· ·abortion pill into a smoothie.· It's not comparable.
 14· · · ·Q.· ·But the fact that he was republican could
 15· ·have caused somebody to form a negative opinion about
 16· ·him prior to the article, correct?
 17· · · · · · MR. TURKEL:· Object to form.
 18· · · · · · THE WITNESS:· Would people --
 19· ·BY MS. SHULLMAN:
 20· · · ·Q.· ·Could, could?· The fact that he was a
 21· ·republican could have caused people to have a negative
 22· ·opinion of him prior to the article, correct?
 23· · · · · · MR. TURKEL:· Form.
 24· · · · · · THE WITNESS:· Negative opinion, yes.
 25· ·BY MS. SHULLMAN:


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.comYVer1f




                                                         Exhibit %, Page 60 of 61
Case 1:18-cv-24227-CMA Document 161-2 Entered on FLSD Docket 06/27/2019 Page 61 of
                                      61
      CRAIG KRONENBERGER                                           June 07, 2019
      JASON MILLER vs GIZMODO MEDIA GROUP                                    317

 ·1· · · · · · · · · · ·CERTIFICATE
 ·2
 ·3· ·STATE OF GEORGIA
 ·4
 ·5· ·COUNTY OF FULTON
 ·6
 ·7· · · · · · · · ·I hereby certify that the foregoing
 ·8· ·transcript was taken down as stated in the caption,
 ·9· ·and the questions and answers thereto were reduced to
 10· ·typewriting under my discretion; that the foregoing
 11· ·pages 1 through 316 represents a true, complete and
 12· ·correct transcript of the evidence given upon said
 13· ·hearing.· And I further certify that I am not of kin
 14· ·or counsel to the parties in the case; am not in the
 15· ·regular employ of counsel for any said parties; nor am
 16· ·I in anywise interested in the results of said case.
 17
 18· · · · · · · · ·This 10th day of June 2019.
 19
 20· · · · · · · · ·Tamika M. Burnette, RPR, CCR2870
 21
 22
 23
 24
 25


                                                           800.211.DEPO (3376)
                                                            EsquireSolutions.com
                                                         Exhibit %, Page 61 of 61
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 1 of 7
                                 Terri Giddens,    Ph.D.
                                      June 11, 2019                                  ·

      ·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT
      · · · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
      ·2· · · · · · · · · · · · MIAMI DIVISION

      ·3·   ·JASON MILLER,· · · · · · · · · ·)
      · ·   · · · · Plaintiff,· · · · · · · ·)
      ·4·   · · · · · · · · · · · · · · · · ·)
      · ·   ·vs.· · · · · · · · · · · · · · ·)· Case No.
      ·5·   · · · · · · · · · · · · · · · · ·)1:18-cv-24227-CMA
      · ·   ·GIZMODO MEDIA GROUP, LLC, a· · ·)
      ·6·   ·Delaware Corporation,· · · · · ·)
      · ·   ·KATHERINE KRUEGER INDIVIDUALLY· )
      ·7·   ·and WILL MENAKER, INDIVIDUALLY, )
      · ·   · · · · Defendants.· · · · · · · )
      ·8

      ·9

      10· · · · · · · ·*· *· *· *· *· *· *· *· *· *              *

      11· · · · · · · · · ORAL VIDEOTAPED DEPOSITION

      12· · · · · · · · · ·TERRI D. GIDDENS, PH.D.

      13· · · · · · · · · · · · June 11, 2019

      14· · · · · · · ·*· *· *· *· *· *· *· *· *· *              *

      15

      16· · · · ORAL VIDEOTAPED DEPOSITION OF TERRI D. GIDDENS,

      17· ·PH.D., produced as a witness at the instance of the

      18· ·Plaintiff and duly sworn, was taken in the

      19· ·above-styled and numbered cause on June 11, 2019,

      20· ·from 8:55 a.m. to 1:18 p.m., before Cheryl Duncan,

      21· ·CSR, in and for the State of Texas, reported by

      22· ·computerized stenotype machine at the offices of Rick

      23· ·Husband Amarillo International Airport, 10801 Airport

      24· ·Boulevard, Amarillo, Texas, pursuant to the Federal

      25· ·Rules of Civil Procedure.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com

                                                            Exhibit C, Page 1 of 7
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 2 of 7
                                 Terri Giddens,    Ph.D.
                                      June 11, 2019                             36

      ·1· ·potentially excluded information.
      ·2· · · · · · · · · So for this particular case, I just
      ·3· ·used the search phrases that he used, for simplicity.
      ·4· ·And I -- you know, one of the things that I need to
      ·5· ·do is to be able to replicate what he did to -- so
      ·6· ·that I can verify and validate his results.· So it
      ·7· ·was very unclear in his report what his methodology
      ·8· ·was.
      ·9· · · ·Q.· · And, obviously, you haven't gone back and
      10· ·tried to do the searches you did with Boolean terms
      11· ·now; is that right?
      12· · · ·A.· · Because I don't know what his Boolean terms
      13· ·were.· He was not able to provide that in the
      14· ·deposition.· And it would be very interesting to see
      15· ·what he actually used.
      16· · · ·Q.· · What is a Boolean search?
      17· · · ·A.· · A Boolean search would be to use --
      18· ·depending on what you're using, you might use a plus
      19· ·sign like in a search engine like Google.· In
      20· ·TalkWalker, I believe the linguistics -- or the
      21· ·language that they use is more normal language, where
      22· ·you use the terms "and" and "or" and "not."· So if
      23· ·you were looking for specifically articles or
      24· ·results -- not articles, but information pertaining
      25· ·to Jason Miller and abortion, you might put "Jason


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f




                                                            Exhibit C, Page 2 of 7
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 3 of 7
                                 Terri Giddens,    Ph.D.
                                      June 11, 2019                             54

      ·1· ·Kronenberger was trying to figure out what approach
      ·2· ·he was taking, what his methodology was.· And he
      ·3· ·wasn't very clear on how he came up with his data.
      ·4· ·So I was having to make assumptions on how he came up
      ·5· ·with the data.· And finding that in the deposition
      ·6· ·that he used Boolean phrases, for example, when he
      ·7· ·retrieved the information would have been highly
      ·8· ·beneficial to have known.· He should have presented
      ·9· ·that in the original document.· I was always kind of
      10· ·confused as to why Mr. Kronenberger did not resort to
      11· ·using Google search results, because that is what a
      12· ·typical person would use in order to find information
      13· ·on somebody.· Most people are going to go to a search
      14· ·engine and pull a search query to find information.
      15· ·He did not use that at all.
      16· · · · · · · · · Online experts that I've gone against
      17· ·in the past, that was their primary methodology that
      18· ·they used.· Mr. Kronenberger didn't use it.· But then
      19· ·I looked at the report that he did in a case prior,
      20· ·and that was his primary methodology, was the use of
      21· ·search engines.· So he changed his methodology from
      22· ·the previous case.
      23· · · ·Q.· · And are there any other new opinions that
      24· ·you reached?
      25· · · ·A.· · He wasn't real clear as to why he limited


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f




                                                            Exhibit C, Page 3 of 7
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 4 of 7
                                 Terri Giddens,    Ph.D.
                                      June 11, 2019                            117

      ·1· · · ·A.· · And the Double Standard.
      ·2· · · ·Q.· · Got it.
      ·3· · · · · · · · · And then Exhibit N, you did a search
      ·4· ·not limited by date range, right?
      ·5· · · ·A.· · Neither one of these are.
      ·6· · · ·Q.· · Okay.· And just so the record is clear,
      ·7· ·when we're talking about M -- appendix M and N,
      ·8· ·neither of those are limited by date range?
      ·9· · · ·A.· · That's correct.
      10· · · ·Q.· · And Exhibit N, you did "Jason Miller
      11· ·abortion"?
      12· · · ·A.· · Yes.
      13· · · ·Q.· · And then the other -- Exhibit P, you did a
      14· ·search not limited by date range for "Jason Miller
      15· ·arrested"?
      16· · · ·A.· · Yes.
      17· · · ·Q.· · And this turned up search results for Jason
      18· ·Mayhem Miller, who is a UFC fighter, right?
      19· · · ·A.· · Correct.
      20· · · ·Q.· · Did you do any other searches on either
      21· ·Google or Twitter to analyze Jason Miller's
      22· ·reputation after the Splinter article?
      23· · · ·A.· · Okay, so what I'm doing here is, I'm trying
      24· ·the best that I can to address Kronenberger's
      25· ·results.· And because it was so unclear as to his


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f




                                                            Exhibit C, Page 4 of 7
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 5 of 7
                                 Terri Giddens,    Ph.D.
                                      June 11, 2019                            118

      ·1· ·methodology and how he formed his -- I mean, he just
      ·2· ·gave a list of searches, he didn't say he limited it
      ·3· ·on date, he didn't say he limited in any way.· So my
      ·4· ·hands are pretty tied as trying to address what
      ·5· ·Kronenberger said in his report.· Because he did not
      ·6· ·state his methodology very clearly, if at all.
      ·7· · · · · · · · · The approach that I took -- because
      ·8· ·I'm just kind of by the seat of my pants trying to
      ·9· ·figure out and try to disprove maybe some of the
      10· ·things that he said in his report.· It looks to me
      11· ·that when he had that word "graph" appear on
      12· ·TalkWalker, that he did not limit his search, even
      13· ·though in the deposition he said that he did.· And
      14· ·the reason that it looks -- appears that he did not
      15· ·limit his search is because the word "arrested"
      16· ·appeared.
      17· · · · · · · · · So I wanted to know, well, where did
      18· ·the word "arrested" come from?· So I did a "Jason
      19· ·Miller arrested," which brings up this MMA fighter
      20· ·that had been arrested many times.· So it's very
      21· ·obvious in Kronenberger's results that his didn't
      22· ·filter out this Jason Miller.· Even though in his
      23· ·deposition he tried to say that he tried to get his
      24· ·search results limited to the Splinter article
      25· ·itself, it appears that he failed in that.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                               YVer1f




                                                            Exhibit C, Page 5 of 7
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 6 of 7
                                 Terri Giddens,    Ph.D.
                                      June 11, 2019                            180

      ·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT
      · · · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
      ·2· · · · · · · · · · · · MIAMI DIVISION

      ·3·   ·JASON MILLER,· · · · · · · · · ·)
      · ·   · · · · Plaintiff,· · · · · · · ·)
      ·4·   · · · · · · · · · · · · · · · · ·)
      · ·   ·vs.· · · · · · · · · · · · · · ·)· Case No.
      ·5·   · · · · · · · · · · · · · · · · ·)1:18-cv-24227-CMA
      · ·   ·GIZMODO MEDIA GROUP, LLC, a· · ·)
      ·6·   ·Delaware Corporation,· · · · · ·)
      · ·   ·KATHERINE KRUEGER INDIVIDUALLY· )
      ·7·   ·and WILL MENAKER, INDIVIDUALLY, )
      · ·   · · · · Defendants.· · · · · · · )
      ·8

      ·9· · · · · · · · · · REPORTER'S CERTIFICATE

      10· · ORAL VIDEOTAPED DEPOSITION OF TERRI D. GIDDENS, PH.D.

      11· · · · · · · · · · · · June 11, 2019

      12

      13· · · · I, Cheryl Duncan, Certified Shorthand Reporter

      14· ·in and for the State of Texas, hereby certify to the

      15· ·following:

      16· · · · That the witness, TERRI D. GIDDENS, PH.D., was

      17· ·duly sworn and that the transcript of the deposition

      18· ·is a true record of the testimony given by the

      19· ·witness;

      20· · · · That the amount of time used by each party at

      21· ·the deposition is as follows:

      22· · · · Mr. Shane B. Vogt (3 hours, 42 minutes)
      · · · · · Ms. Deanna K. Shullman (07 minutes)
      23

      24· · · · I further certify that I am neither counsel for,

      25· ·related to, nor employed by any of the parties or


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com

                                                            Exhibit C, Page 6 of 7
Case 1:18-cv-24227-CMA Document 161-3 Entered on FLSD Docket 06/27/2019 Page 7 of 7
                                 Terri Giddens,    Ph.D.
                                                     June 11, 2019                        181

      ·1· ·attorneys in the action in which this proceeding was

      ·2· ·taken, and further that I am not financially or

      ·3· ·otherwise interested in the outcome of this action.

      ·4· · · · In witness whereof, I hereunto set my hand and

      ·5· ·affixed my seal this the 14th day of June, 2019.

      ·6

      ·7· · · · · · · · · · · _________________________

      ·8·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Cheryl Duncan, CSR
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Texas CSR 3371
      ·9·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Expiration:· 04/30/21
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   U.S. Legal Support
      10·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   5910 N. Central Expressway
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Suite 100
      11·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Dallas, Texas· 75206
      · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Phone:· (214) 741-6001
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


                                              U.S. LEGAL SUPPORT
                                            www.uslegalsupport.com

                                                                       Exhibit C, Page 7 of 7
Case 1:18-cv-24227-CMA Document 161-4 Entered on FLSD Docket 06/27/2019 Page 1 of 2


     )URP            6KDQH9RJW
     7R              .HQ7XUNHO'HDQQD6KXOOPDQ/LVD0HULZHWKHU*D\OD$UQROG
     6XEMHFW         5(.URQHQEHUJHUPLVVLQJGRFV
     'DWH            )ULGD\-XQH30




                                          
    




            ŽŽůĞĂŶƐĞĂƌĐŚƋƵĞƌŝĞƐƵƐĞĚƚŽŐĞŶĞƌĂƚĞƚŚĞƌĞƐƵůƚƐĚŝƐƉůĂǇĞĚŝŶŚŝƐƌĞƉŽƌƚͶ/ŶĨŽƌŵĂƚŝŽŶŽŶ
            ƚŚĞƐĞĂƌĐŚƋƵĞƌŝĞƐŝƐƐĞƚĨŽƌƚŚďĞůŽǁ
            ZĂǁĚĂƚĂĨƌŽŵdĂůŬǁĂůŬĞƌ;ΎĨŽƌĞǆĂŵƉůĞ͕ǁŚĂƚŚĞƵƐĞĚƚŽĂŶĂůǇǌĞǁŚĞƚŚĞƌĐŽŵŵĞŶƚƐǁĞƌĞ
            ͞ŶĞŐĂƚŝǀĞ͟ͿͶdŚĞƌĂǁĚĂƚĂŝƐďĞŝŶŐĐŽŵƉŝůĞĚĂŶĚǁŝůůďĞƐĞŶƚƐĞƉĂƌĂƚĞůǇ;ůŝŬĞůǇŽŶDŽŶĚĂǇͿ
            ĚƵĞƚŽƐŝǌĞ͘
                                                         



    
    
    
    
    dŚĞƐĞĂƌĐŚƋƵĞƌŝĞƐŝŶĨŽŝƐĂƐĨŽůůŽǁƐ͗
    
    dŚĞƚĂǆŽŶŽŵǇĨŽƌƚŚĞƉƌŽũĞĐƚǁĂƐƐĞƚͲƵƉƚŽůŽŽŬĂƚƐĞǀĞƌĂůƚŽƉŝĐƐ͘ĂĐŚŽŶĞŽĨƚŚĞďĞůŽǁŶĂŵĞƐ
    ƌĞƉƌĞƐĞŶƚƐƉƌŽũĞĐƚƐƚŚĂƚǁĞƌĞƐĞƚͲƵƉ͘/ŶĂĚĚŝƚŝŽŶƚŽƚŚĞƉƌŽũĞĐƚƐ͕ĨŝůƚĞƌƐǁĞƌĞƵƐĞĚƚŽƉƵůůƚŚĞĚĂƚĂ
    ĨŽƌĞĂĐŚƉƌŽũĞĐƚĂƐǁĞůůĂƐĨŝůƚĞƌƐƚŽŐĞƚĂƐŶĂƌƌŽǁĂƐƉŽƐƐŝďůĞŽŶƚŚĞĐŽŶƚĞŶƚƐŽĨƚŚĞĂƌƚŝĐůĞ͗
    
    :ĂƐŽŶDŝůůĞƌ
    
    ;ΗũĂƐŽŶŵŝůůĞƌΗKZнΗΛ:ĂƐŽŶDŝůůĞƌŝŶΗKZŚĂƐŚƚĂŐ͗η:ĂƐŽŶDŝůůĞƌͿE;ĚĞůŐĂĚŽKZ
    нΗΛ:ĞůŐĂĚŽϭϯΗKZƐƚƌŝƉƉĞƌKZΗĂďŽƌƚŝŽŶƉŝůůΗKZƉƌĞŐŶĂŶΎKZƐƉůŝŶƚĞƌKZнΗΛƐƉůŝŶƚĞƌͺŶĞǁƐΗKZ
    ΗŬĂƚŚĞƌŝŶĞŬƌƵĞŐĞƌΗKZнΗΛŬĂƚŚͺŬƌƵĞŐĞƌΗKZнΗΛǇĂƐŚĂƌΗͿ
    
    
    :ĞůŐĂĚŽ
    
    нΗΛ:ĞůŐĂĚŽϭϯΗKZĂƵƚŚŽƌƐŚŽƌƚ͗:ĞůŐĂĚŽϭϯKZĂƵƚŚŽƌƐŚŽƌƚ͗ĂũĚĞůŐĂĚŽϭϯKZнΗΛĂũĚĞůŐĂĚŽϭϯΗ
    KZΗĂũĚĞůŐĂĚŽΗKZΗ͘:͘ĞůŐĂĚŽΗKZΗ͘:͘ĞůŐĂĚŽΗKZΗĂƌůĞŶĞĚĞůŐĂĚŽΗKZΗĂƌůĞŶĞũ͘ĚĞůŐĂĚŽΗKZ
    ŚĂƐŚƚĂŐ͗ηĂũĚĞůŐĂĚŽ
    
    ^ƚƌŝƉƉĞƌZƵŵŽƌ


                                                                                   Exhibit D, Page 1 of 2
Case 1:18-cv-24227-CMA Document 161-4 Entered on FLSD Docket 06/27/2019 Page 2 of 2


    
    ƐƚƌŝƉƉĞƌKZΗĂďŽƌƚŝŽŶƉŝůůΗKZΗũĂŶĞĚŽĞΗKZΗƐƚƌŝƉĐůƵďΗKZΗŐĞŶƚůĞŵĞŶΖƐĐůƵďΗKZΗZĂĐŚĞů͛Ɛ
    'ĞŶƚůĞŵĂŶ͛ƐůƵďΗKZƐŵŽŽƚŚŝĞKZĂďŽƌƚŝŽŶ
    
    >ĞŐĂů
    
    ůŝďĞůKZĚĞĨĂŵĂƚŝŽŶKZĚĞĨĂŵĂƚŽƌǇKZůŝƚŝŐĂƚŝŽŶKZΗĐŝƌĐƵŝƚĐŽƵƌƚΗKZΗĞůĞǀĞŶƚŚũƵĚŝĐŝĂůĐŝƌĐƵŝƚΗKZ
    ΗŵŝĂŵŝͲĚĂĚĞĐŽƵŶƚǇΗKZΗĐĞĂƐĞͲĂŶĚͲĚĞƐŝƐƚΗKZΗĐŽƵƌƚĚŽĐƵŵĞŶƚƐΗKZΗĐŽƵƌƚĨŝůŝŶŐΗKZ
    ΗƉƐǇĐŚŽůŽŐŝĐĂůĞǀĂůƵĂƚŝŽŶΗ
    
    ΗůĞŐĂůƚĞĂŵΗKZΗDĂƌƚŝŶͲ>ĂǀŝĞůůĞΗKZнΗΛWĂŵůůĂǁΗKZΗŶĂDĂƌƚŝŶ>ĂǀŝĞůůĞΗ
    
    ^ƉůŝŶƚĞƌEĞǁƐ
    
    ^ƉůŝŶƚĞƌKZнΗΛƐƉůŝŶƚĞƌͺŶĞǁƐΗKZĂƵƚŚŽƌƐŚŽƌƚ͗ƐƉůŝŶƚĞƌͺŶĞǁƐKZнΗŬĂƚŚͺŬƌƵĞŐĞƌΗKZ
    ĂƵƚŚŽƌƐŚŽƌƚ͗ŬĂƚŚͺŬƌƵĞŐĞƌKZΗŽƵƌƚŽĐƐůůĞŐĞǆͲdƌƵŵƉ^ƚĂĨĨĞƌƌƵŐŐĞĚtŽŵĂŶ,Ğ'Žƚ
    WƌĞŐŶĂŶƚtŝƚŚďŽƌƚŝŽŶWŝůůΗKZΗ<ĂƚŚĞƌŝŶĞ<ƌƵĞŐĞƌΗ
    
    
    dŚĞĨŽůůŽǁŝŶŐĐƵƐƚŽŵĨŝůƚĞƌƐǁĞƌĞĐƌĞĂƚĞĚƚŽƐĞůĞĐƚŽƵƚŵŽƌĞƐƉĞĐŝĨŝĐĂƐƉĞĐƚƐ͗
    
            ĞůŐĂĚŽŵĞŶƚŝŽŶƐ͗ŵĞŶƚŝŽŶƐŽĨ:ĞůŐĂĚŽĂŶĚŚĞƌƐŽĐŝĂůŵĞĚŝĂĂĐĐŽƵŶƚŶĂŵĞƐ
            ^ƚƌŝƉƉĞƌZƵŵŽƌ͗ŬĞǇǁŽƌĚƐƌĞůĂƚĞĚƚŽƚŚĞƐƚƌŝƉƉĞƌƌƵŵŽƌ
            >ĞŐĂůƌĞůĂƚĞĚ͗ĂƐƐŽƌƚĞĚůĞŐĂůͬůĂǁƐƵŝƚƌĞůĂƚĞĚŬĞǇǁŽƌĚƐ͕ĂŶĚůŽĐĂƚŝŽŶŽĨƚŚĞĐŽƵƌƚǁŚĞƌĞƚŚĞ
            ĐĂƐĞǁĂƐĨŝůĞĚ͕ĂƐǁĞůůĂƐƚŚĞůĞŐĂůƚĞĂŵ
            <ĞůůǇŽƵƌƚŶĞǇDŝůůĞƌ͗ŵĞŶƚŝŽŶƐŽĨ:ĂƐŽŶDŝůůĞƌΖƐǁŝĨĞΖƐŶĂŵĞĂŶĚŚĞƌƐŽĐŝĂůŵĞĚŝĂĂĐĐŽƵŶƚ
            ŶĂŵĞ
            ^ƉůŝŶƚĞƌŵĞŶƚŝŽŶƐ͗ŵĞŶƚŝŽŶƐƌĞůĂƚĞĚƚŽ^ƉůŝŶƚĞƌEĞǁƐ͕ŽƌƚŚĞƚŝƚůĞĂŶĚĂƵƚŚŽƌŽĨƚŚĞĂƌƚŝĐůĞ
            :ĂƐŽŶDŝůůĞƌ͗ŵĞŶƚŝŽŶƐŽĨ:ĂƐŽŶDŝůůĞƌΖƐŶĂŵĞŽƌƐŽĐŝĂůŚĂŶĚůĞƐ;ƵƐĞĨƵůƚŽĨŝůƚĞƌdǁŝƚƚĞƌ
            ĐŚĂŶŶĞůƐƚŽůŝŵŝƚŝƚƚŽƚǁĞĞƚƐĂďŽƵƚ:ĂƐŽŶDŝůůĞƌͿ
            ďŽƌƚŝŽŶĂŶĚĂďŽƌƚŝŽŶƉŝůůƌĞůĂƚĞĚƚĞƌŵƐ
    




    

    


          
    




                                                                                 Exhibit D, Page 2 of 2
